     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 1 of 43 Page ID #:5416




1    H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
2    San Clemente, CA 92672
     Tel (949) 481-4900
3    Fax (949) 497-6753
4    Attorney for Defendant
     MICHAEL JOHN AVENATTI
5

6
                              UNITED STATES DISTRICT COURT
7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
10               Plaintiff,                       DEFENDANT’S REVISED REPLY IN
                                                  SUPPORT OF DEFENDANT’S MOTION
11                      v.                        FOR A PROPER PRIVILEGE REVIEW,
                                                  EVIDENTIARY HEARING AND
12   MICHAEL JOHN AVENATTI,                       DISCOVERY
13               Defendant.                       [Supplemental Declaration of Michael John
                                                  Avenatti [Docket No. 327-2] and
14                                                Declaration of H. Dean Steward [Docket
                                                  No. 327-1] previously filed; Supplemental
15                                                Declaration of H. Dean Steward filed
                                                  concurrently herewith]
16
                                                  Date: October 19, 2020
17                                                Time: 9:00 a.m.
                                                  Location: Courtroom of the Honorable
18                                                Judge James V. Selna
19

20
           Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”), by and through his
21
     counsel of record, H. Dean Steward, hereby files his Revised Reply in support of
22
     Defendant’s Motion For a Proper Privilege Review, Evidentiary Hearing and Discovery.
23
     Defendant’s Reply is based on the attached memorandum of points and authorities and
24
     attached exhibits; the memorandum of points and authorities filed with the motion; the
25
     Declaration of Michael John Avenatti filed with the motion [Docket No. 286-1]; the
26
     Supplemental Declaration of Michael John Avenatti and its exhibits filed on October 5,
27
     2020 [Docket No. 327-2]; the Declaration of H. Dean Steward and its exhibits filed on
28
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 2 of 43 Page ID #:5417




1    October 5, 2020 [Docket No. 327-1]; the Supplemental Declaration of H. Dean Steward
2    and its exhibits filed concurrently herewith; the government’s additional notice filed on
3    October 9, 2020 [Docket No. 343]; the files, records and transcripts in this case; the files,
4    records and transcripts in the following matters relating to the search warrants referenced
5    herein: (each filed in the United States District Court for the Central District of
6    California): 8:19-MJ-103 (Hon. Douglas F. McCormick); 8:19-MJ-243 (Hon. Douglas
7    F. McCormick); 8:19-MJ-244 (Hon. Douglas F. McCormick); 8:19-MJ-419 (Hon.
8    Douglas F. McCormick); and 8:20-MJ-025 (Hon. Douglas F. McCormick), and such
9    further evidence and argument as the Court may permit at a hearing on this matter.
10
      Dated: October 12, 2020                   Respectfully submitted,
11
                                               /s/ H. Dean Steward
12                                              H. DEAN STEWARD
13                                              Attorney for Defendant
                                                MICHAEL JOHN AVENATTI
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    2
Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 3 of 43 Page ID #:5418



  1
                                 TABLE OF CONTENTS
  2
      TABLE OF AUTHORITIES……………………………………………………..iii
  3
  4      I.     INTRODUCTION………………..……………………………………..1

  5      II.    ARGUMENT……………….…………………………………………..1
  6
  7             A. The Government’s Conduct is Deeply Troubling and Must be
                   Addressed, Including Through Discovery and an Evidentiary
  8                Hearing……………………………………………………………....1
  9
 10             B. The Documents Are Privileged and Protected from
                   Disclosure………………………………….………………………...6
 11
 12             C. Suppression of the Privileged Materials is Not Sufficient…………..6
 13             D. The Government Fails to Adequately Address, Let Alone Overcome,
 14                Defendant’s Argument Re Improper Delegation of Judicial
                   Functions……………...……………………………………………..7
 15
 16             E. Defendant Did Not Waive His Right to Challenge Use of a Filter
                   Team…………………………………………………………………8
 17
 18             F. The Government Cannot Overcome the Analysis of the Fourth
                   Circuit………………………………………………………………..9
 19
 20             G. Mr. Avenatti Has Standing…………………………………………10
 21             H. The Equities Do Not Favor the Government……………………….11
 22
         III.   CONCLUSION………………………………………………………..12
 23
      CERTIFICATE OF SERVICE……..…………………………………………….13
 24
 25
 26
 27
 28                                         ii
Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 4 of 43 Page ID #:5419



  1
                               TABLE OF AUTHORITIES
  2
      CASES
  3   Berlin v. United States,
  4   524 U.S. 399 (1998)…………………………………………………………..….11

  5   Fisher v. United States,
  6   425 U.S. 391, (1976)……………………………………………………………...11

  7   Gardenhire v. IRS (In re Gardenhire),
  8   209 F.3d 1145 (9th Cir. 2000)…………………………………………………….12
  9   In re Grand Jury Proceedings,
 10   727 F.2d 1352, 1354-55 (4th Cir. 1984)………………………………………….12
 11   In re Grand Jury Subpoenas,
 12   454 F.3d at 523-24………………………………………………………………..12
 13   In re Search Warrant Issued June 13, 2019,
 14   942 F.3d at 181-82……………………………………………………..…..9, 11, 12
 15   Massachusetts v. Mellon,
 16   262 U.S. 447 (1923)……………………………………………………………….7
 17   NLRB v. Detroit Newspapers,
 18   185 F.3d 602 (6th Cir. 1999)……………………………………………………….8
 19   Republic Gear Co. v. Borg-Warner Corp.,
 20   381 F.2d 551 (2d Cir. 1967)………………………………………………………11
 21   United States v. Lopez-Vasquez,
 22   1 F.3d 751 (9th Cir. 1993)………………………………………………………….8
 23   United States v. Neill,
 24   952 F.Supp. 834(D.D.C. 1997)…………………………………………………...12
 25
 26   RULES
 27   Model Rule of Professional Conduct 1.6…………………………………………11
 28                                        iii
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 5 of 43 Page ID #:5420




1                   MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          The government in a criminal case must always ensure that truth and candor are
4    treated as far superior to winning a conviction; they can never be “negotiable.” This is
5    especially important when addressing critically important, fundamental principles such
6    as the attorney-client privilege and work product doctrine. Here, as shown below and in
7    the motion, the government has unfortunately fallen well short of their obligations.
8    II.   ARGUMENT
9          A.     The Government’s Conduct Is Deeply Troubling and Must Be
10                Addressed, Including Through Discovery and an Evidentiary Hearing
11         Immediately after the Filter Team disclosed that privileged documents had been
12   given to the prosecution, the defense promptly filed an ex parte application on
13   September 3, 2020 seeking a stay of motion practice pending a determination of the
14   privilege issues and the government’s conduct. [Docket No. 260]. The government
15   successfully opposed that application by way of an opposition filed on September 4,
16   2020 [Docket No. 261]. In that opposition, the government affirmatively stated the
17   following as “facts” to the Court and the defense: (1) “In May 2020” the prosecution
18   team “came across a small number of emails” between Eagan Avenatti, LLP’s former
19   office manager and bankruptcy counsel; (2) even though the prosecution team “did not
20   believe the documents . . . were privileged,” the prosecution team “immediately ceased
21   its review of the documents” and agreed they “would not review any other documents
22   involving EA LLP’s bankruptcy counsel until the Privilege Review Team had completed
23   its review.”; (3) “Other than the handful of emails the Prosecution Team discovered in
24   May 2020, government counsel does not recall seeing or reviewing any other emails
25   involving EA LLP’s bankruptcy counsel.” (4) “The Privilege Review Team informed
26   defendant that the Prosecution Team reviewed a small number of the potentially
27   privileged documents, and upon encountering them, alerted the Privilege Review Team,
28
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 6 of 43 Page ID #:5421




1    and did not review the contents of the remaining 299 documents . . .”; and (5) “Simply
2    put, the Prosecution Team was exposed to a small number -- likely three or four at most
3    -- of potentially privileged emails involving EA LLP’s bankruptcy counsel.” [Docket
4    No. 261, pp. 2-3](emphasis added). The prosecution later again claimed in the filing that
5    they had “only reviewed a small number” of the 299 documents and “never reviewed the
6    contents of any of the other potentially privileged documents.” [Id. at 4:16-19]
7    (emphasis added). The prosecution then criticized the defense for not accepting the
8    “facts” as disclosed by them at face value and instead seeking relief before the Court.
9    [Id. at 5:2-8]. The prosecution also once again stated that they only had “exposure
10   months ago to a handful of emails.” [Id. at 6:6]. Many similar representations are
11   included in the opposition to the instant motion and the accompanying declarations.
12         These representations have now been shown to be false. In response to
13   continued demands for information by the defense since the filing of the motion, the
14   government recently provided a spreadsheet showing the access to the 299 documents by
15   the prosecution team as reflected by data in the computerized database.1 See Exhibit 1
16   attached hereto. This spreadsheet shows that the prosecution team, including AUSAs
17   Sagel and Andre, repeatedly accessed, viewed, imaged, read and/or converted for
18   reading (i.e. to pdf) at least 792 of the 299 documents beginning in April.3 See id. at
19
     1
       The defense understands that the database keeps a computerized record of each time a user
20   accesses each document electronically, and for how much time. But this has curiously not been
21   provided. Further, once a document is converted to a pdf or other format for viewing, the user
     can review that document separately without the program keeping track of how much time is
22   spent reviewing the document. The content of a document in the database can also be “viewed”
     in multiple ways that will not register the action “view” in the database, including by simply
23
     converting the document to another format (i.e. “Conversion Complete”) and also by “running”
24   a document. At the evidentiary hearing, the defense will be prepared to present testimony
     showing how the database works and what data has not been provided.
25   2
       The 79 documents are filed contemporaneously (in camera) with this filing and are attached to
26   the Supplemental Declaration of H. Dean Steward (“Steward Supp. Decl.”) as Exhibit B.
     3
27    There has been no explanation provided to the defense or the Court as to why the government
     did not follow the privilege review protocol and alert the Filter Team once they knew on April
28
                                                    2
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 7 of 43 Page ID #:5422




1    pp. 1, 6. Further, their review was not of only a few emails, or three or four emails “at
2    most,” as they previously told this Court and the defense,4 nor did they first discover that
3    the documents were potentially privileged in mid-May, nor was any review cursory. The
4    spreadsheet shows this review and access by AUSAs Sagel and/or Andre occurred on
5    April 22, April 23, April 28, April 29, May 4, May 13, May 14, May 15, and June 105
6    and involved numerous documents, some of which were accessed multiple times by one
7    or both of them. In some instances, it appears that one AUSA contacted the other AUSA
8    and specifically directed the second AUSA to access and review a privileged document
9    that the first AUSA had recently reviewed. In other instances, the same AUSA went
10   back and again reviewed a privileged document after reviewing it previously. See
11   Exhibit 2 attached hereto.6 In addition, this review was not only of emails, it also
12   included other documents, including but not limited to 47 pages of billing records
13   from counsel detailing over $230,000 worth of legal work and privileged
14   communications, including concerning issues referenced in the Indictment. This
15   attorney-client information was reviewed multiple times by the prosecution. See
16   Steward Supp. Decl., Exhibit B. In other words, the data in the government’s own
17   computer database vitiates any argument by the prosecution that the documents were not
18   purposely reviewed or that any review was an honest mistake and does not amount to
19   substantial misconduct.
20
     22 they were reviewing privileged documents. The prosecution ignores this fact in their
21   opposition and fails to explain why they failed to alert the defense or the Filter Team in April.
     4
22     The government makes similar false claims in its opposition by using terms like “small
     number” and “handful.” They likewise continue to obfuscate through the use of wordsmithing.
23   For example, “Government counsel believes they likely skipped over most of those documents.
24   . .” [Docket No. 317, p. 8, fn. 6]. The Court should see this for what it is, especially in light of
     the misrepresentations made by the government in the Opposition filed on September 4.
25   5
      On June 10 and numerous other dates, other members of the Investigative and Prosecution
26   Team other than AUSAs Sagel and Andre accessed the privileged documents.
     6
27     For the Court’s benefit, this spreadsheet contains data taken from the spreadsheet produced by
     the prosecution on September 25 and reflects the actions by AUSAs Sagel and Andre grouped
28   by document.
                                                       3
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 8 of 43 Page ID #:5423




1             The production of these documents to the prosecution team and their subsequent
2    review is even more damning considering that almost all of the documents (1) contain
3    the name of one two law firms the prosecutors identified in the privilege review protocol
4    they requested be issued with the warrants as likely having privileged communications
5    with Mr. Avenatti—Pachulski Stang Ziehl & Jones, LLP and Raines Feldman LLP7—
6    and (2) include some indication on the document that it is privileged or likely privileged.
7    See Supplemental Declaration of Michael John Avenatti [Docket No. 327-2] (the “MJA
8    Supp. Decl.”), Exhibit B. Because the prosecution knew these firms likely had
9    privileged communications with Mr. Avenatti when they applied for the search warrants,
10   they obviously knew communications with these firms were likely privileged when they
11   reviewed them one year later. And yet they continued to review the privileged
12   documents and withheld the information from the defense and the Court for months. Put
13   bluntly, the prosecution has purposely misled this Court and the defense as to a critical
14   issue—their receipt and review of information and documents covered by the attorney-
15   client privilege and/or work product doctrine, many of which go directly to the
16   allegations in the Indictment and specific counts charged against Mr. Avenatti, including
17   but not limited to the bankruptcy-related counts.8 See MJA Supp. Decl., ¶13, Exhibit B.
18            Further, despite repeated written questions from the defense for months, the
19   government provides no credible explanation of why the defense was not notified in
20   April and why the prosecution team (as opposed to the Filter Team) never notified the
21   defense. In a footnote in the opposition (p. 21, fn. 16), the government claims they failed
22   to timely disclose it because they were too busy. But the idea that the government, with
23   its vast resources and personnel, could not, for four to five months, spare 5 minutes to
24   send an email to the defense or a few minutes to alert the defense and the Court during
25   one of the status conferences, is absurd.
26
     7
         See, e.g., Case No. 8:19-mj-00419-DUTY (the server related warrant), Docket No. 4 at xii, ¶8.
27
     8
      The prosecution recently conceded that the bankruptcy counts (counts 33-36) “have
28   substantial overlap of evidence and witnesses” with counts 1-10.
                                                      4
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 9 of 43 Page ID #:5424




1          To the contrary, the chronology surrounding the prosecution’s review of the
2    privileged materials suggests its failure to notify the defense was purposeful and tactical.
3    The vast majority of the 299 documents relate to attorney-client communications with
4    bankruptcy counsel concerning some of the very issues in the indictment, including
5    preparation of monthly operating reports during the bankruptcy and factual issues that
6    were later the subject of Mr. Avenatti’s testimony under oath in the bankruptcy. See
7    MJA Supp. Decl., ¶13, Exhibit B. After the prosecution reviewed certain of these
8    materials in April and May—which they knew were privileged or likely privileged—the
9    prosecutors pressured Mr. Avenatti to decide whether he was asserting the advice of
10   counsel defense, in which case he would waive his attorney-client privilege to the 299
11   documents. See, e.g., Declaration of H. Dean Steward, ¶ 2. In fact, they specifically
12   asked whether Mr. Avenatti was waiving his privilege with the Pachulski law firm.
13         In seeking to have Mr. Avenatti waive the privilege, the government hid the
14   fact that they had already been provided many of the privileged documents and
15   had reviewed them. In other words, the government sought to have Mr. Avenatti
16   waive his attorney-client privilege in May and August without disclosing that they
17   already knew the substance of various of his privileged communications with
18   counsel. Indeed, the facts strongly suggest that the government delayed notifying
19   the defense of their receipt and review of the privileged communications for months
20   (from April until early September) with the hope that Mr. Avenatti would waive
21   the privilege, thereby allowing them to avoid any negative consequences relating to
22   their prior and ongoing improper receipt and review of privileged information.
23         Finally, despite repeated efforts by the defense to get answers to basic written
24   questions regarding the production and review of the materials, the government has
25   refused to do so. Beyond the questions relating to why the defense was not notified for
26   five months, these questions include: (a) Apart from the 299 documents, what other
27   privileged or potentially privileged materials were reviewed by the prosecution team, by
28
                                                   5
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 10 of 43 Page ID #:5425




1     whom, and for how long? The government repeatedly refused to provide assurances to
2     the defense and the Court that no other privileged or potentially privileged materials had
3     been provided to, or reviewed by, the prosecution team. Then, on October 9, with the
4     current motion pending, the government disclosed even more privileged documents that
5     they received and reviewed. (b) How was the privilege review conducted, when and by
6     whom? (c) Were non-attorneys involved? (d) Have all privileged and potentially
7     privileged documents been deleted from all prosecution files? The defense is entitled to
8     discovery and an evidentiary hearing in order to establish the facts relating to the review
9     and misconduct so that the defense may determine the proper relief to request and
10    proceed accordingly.
11          B.     The Documents Are Privileged and Protected from Disclosure
12          Nearly all, if not all, of the documents at issue are protected from disclosure by the
13    attorney-client privilege and/or the work product doctrine. See MJA Supp. Decl., ¶¶ 1-
14    13, Exhibit B. This is consistent with the decision by the Filter Team to claw back the
15    documents from the prosecution team earlier this year based on the belief that they were
16    likely privileged. Further, any claim that the defense did not timely protect its privilege
17    as to the 299 documents is without merit. The defense’s continued attempts to complete
18    the review of the over one million pages of discovery in this case are well documented in
19    the record. See, e.g., Docket No. 301, pp. 2-5; Docket No. 274, pp. 2-6. Moreover, the
20    defense was not aware the privileged documents had been produced and reviewed until
21    they were notified in early September 2020 by the Filter Team. Immediately, the
22    defense acted to preserve Mr. Avenatti’s rights, including by filing a motion with the
23    Court [Docket No. 260] and seeking additional information from the prosecution and
24    filter teams in writing (which have gone unanswered).
25          C.     Suppression of the Privileged Materials is Not Sufficient
26          The government incorrectly suggests that the only proper relief is suppression at
27    trial of the materials they reviewed - materials that could not be used in any event
28
                                                    6
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 11 of 43 Page ID #:5426




1     because they are privileged. However, as the Court well knows, the prosecution’s
2     conduct surrounding their review of attorney-client privileged information has
3     potentially serious consequences well beyond suppression of the information.
4              D.     The Government Fails to Adequately Address, Let Alone Overcome,
5                     Defendant’s Argument Re Improper Delegation of Judicial Functions
6              In its motion, the defense argued extensively that “Determinations of whether a
7     lawyer's communications or a lawyer's documents are protected by the attorney-client
8     privilege or work-product doctrine are a judicial function.” [Docket No. 286, pp. 12-13].
9     This argument served as a centerpiece of the motion and included a specific heading. It
10    also spanned approximately three pages (pp. 12-15) early in the “Argument” section of
11    the brief and relied on multiple authorities supporting the defense’s position, including
12    U.S. Const. art. III, § 1, In re The City of New York, 607 F.3d 923, 947 (2d Cir. 2010)
13    (observing that evaluating privilege claim is always a judicial function),9 Massachusetts
14    v. Mellon, 262 U.S. 447, 488 (1923), and NLRB v. Detroit Newspapers, 185 F.3d 602,
15    606 (6th Cir. 1999) (concluding that “district court had the obligation ... to determine
16    whether the subpoenaed documents were protected by some privilege, and had no
17    discretion to delegate that duty”) (emphasis added).
18             In the opposition, the government barely addresses this argument. Other than the
19    Interbake Foods case, the government fails to address any of the authority cited by the
20    defense, including Article III to the United States Constitution. Nor does the
21    government cite any case holding that privilege determinations need not be ultimately
22    required to be made by courts, or that the use of a filter team similar to the one used in
23    this case is authorized under the Constitution and does not amount to an improper
24    delegation of judicial authority. Further, the government does not cite to any authority
25    upholding a protocol analogous to the one used by the government in this case—where
26    members of the executive branch unilaterally determine what is privileged and what is
27

28    9
          This case has been cited by courts within the Ninth Circuit for various legal principles.
                                                         7
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 12 of 43 Page ID #:5427




1     not, and then unilaterally produce those documents to the prosecution without prior
2     judicial review or approval. In fact, such a protocol is unconstitutional, improperly
3     delegates judicial power to the executive branch, and fails to provide adequate deference
4     and protections to the attorney-client privilege and work-product doctrine.
5           E.     Defendant Did Not Waive His Right To Challenge Use of a Filter Team
6           The government claims that Mr. Avenatti waived his right to complain about the
7     use of the Filter Team and its protocol by not objecting sooner. The government is
8     incorrect. First, use of the Filter Team improperly delegated judicial functions to the
9     executive branch in violation of the law and the Constitution, see infra. There is “no
10    discretion to delegate” the duties of the judicial branch. NLRB v. Detroit Newspapers,
11    185 F.3d at 606. Second, despite requesting a specific provision in the warrants that
12    purportedly and wrongly “granted” Mr. Avenatti rights that would expire if not exercised
13    within seven days of the execution of the warrants, the government tacitly admits they
14    did not serve the warrants at issue in the motion [Docket No. 287, pp. 4-6], and their
15    included review protocols, on Mr. Avenatti or his counsel in a timely manner, let alone
16    within seven days as required. Third, the government has the burden to prove that Mr.
17    Avenatti knowingly and intelligently waived his rights, which it failed to do. This is
18    especially true given Mr. Avenatti’s fundamental right under Article III and well-
19    established law for judicial review of the materials prior to production to the prosecution.
20    See, e.g., United States v. Lopez-Vasquez, 1 F.3d 751, 754-55 (9th Cir. 1993) (“Courts
21    should indulge every reasonable presumption against waiver, and they should not
22    presume acquiescence in the loss of fundamental rights” and further rejecting silence as
23    establishing waiver). Fourth, it was not until the defense was notified in early
24    September 2020 by the Filter Team that over 1,000 pages of materials had been
25    improperly produced months earlier to the prosecution team, with many being
26    subsequently reviewed, that the pervasive defects in the privilege review process became
27    apparent. They have become even more glaring while the motion has been pending.
28
                                                   8
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 13 of 43 Page ID #:5428




1     Fifth, Mr. Avenatti objected in early September to any further use of the Filter Team.
2           F.     The Government Cannot Overcome the Analysis of the Fourth Circuit
3           The government argues that In re Search Warrant Issued June 13, 2019, 942 F.3d
4     159 (4th Cir. 2019) is not binding and should be ignored. As a Fourth Circuit opinion, it
5     is, of course, not binding on this Court, yet it is highly persuasive authority. The opinion
6     was issued by three well-respected Circuit Judges, including the Chief Judge of the
7     Fourth Circuit.10 The opinion contains a thorough and in-depth analysis of the law and
8     issues. Moreover, the government cannot point to any contrary, on-point authority from
9     the Ninth Circuit (or any other circuit). Indeed, the best the government can muster are
10    citations to cases in which a filter or taint team was referenced in a different context.
11    And none of those cases deal with a search protocol that permits unilateral determination
12    of privilege by members of the executive branch with production to the prosecution team
13    before any review or approval by the defense or the judicial branch. Finally, the
14    government admitted in the Fourth Circuit that the decision has application “across the
15    country.” See In re Search Warrant Issued June 13, 2019, 942 F.3d 159 (4th Cir.
16    2019), Case No. 19-1730, Dkt. No. 87 (seeking en banc review), p. 8 (emphasis added).
17          The circumstances of this case and the use of the defective privilege review
18    protocol are even more egregious here than in the Fourth Circuit case. In that case, the
19    protocol was modified to allow for judicial review prior to production to the prosecution
20    team. 942 F.3d at 169-70. No such modification occurred here. Indeed, to this day, the
21    government has continued to have the Filter Team review documents under the defective
22    protocol, including since the filing of this motion. Further, the quantity of materials
23    seized in this case dwarf the amount of information seized in the Fourth Circuit case
24    (which involved “only” approximately 52,000 emails). 942 F.3d at 168. By the
25    government’s own admission, the search of just the EA servers in this case included over
26    16 million files and over a million emails. [Docket No. 13, fn. 11]. And after a search
27
      10
        Chief Judge Gregory was appointed by President Bush, Circuit Judge King was appointed by
28    President Clinton, and Circuit Judge Rushing was appointed by President Trump.
                                                    9
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 14 of 43 Page ID #:5429




1     of all of the millions of documents and files obtained by way of all of the search warrants
2     in this case, far fewer than 1% were found to be relevant in any way to the investigation.
3            G.     Mr. Avenatti Has Standing
4            The government incorrectly contends that Mr. Avenatti lacks standing to assert his
5     own rights as well as those of his former clients. First, Mr. Avenatti obviously has
6     standing to assert his own attorney-client privilege and the protections of the work-
7     product doctrine. Second, the Declaration of Mr. Avenatti, which has not been refuted,
8     discussed Mr. Avenatti’s personal property, files and emails that are commingled among
9     the documents of his law firm, including on the servers, as well as Mr. Avenatti’s
10    representation of thousands of clients over the years.11 There is no evidence that Mr.
11    Avenatti relinquished his ownership right in these personal documents, nor is there any
12    evidence that Mr. Avenatti ever relinquished his equity in the assets and documents of
13    Eagan Avenatti, LLP. As reflected in the Order appointing the receiver for the law firm,
14    the appointment did not operate to eliminate Mr. Avenatti’s ownership right in his own
15    property or that of the law firm. It also did it not vest the receiver with the ability to
16    waive privilege for clients, nor could it.12 Indeed, the order specifically stated that the
17    Receiver was not “authorized to provide legal services on behalf of EA’s clients,” (p.
18    5:10-11), and the Receiver is not a lawyer in any event.13 See MJA Supp. Decl., Exhibit
19    A. Further, nothing in the Order impacted Mr. Avenatti’s obligations to his clients, his
20    representation of them, or his rights as a lawyer. In fact, the Order provided for just the
21
      11
22      Attorneys, not law firms, represent clients in litigation matters. This is why attorneys are
      required to enter individual appearances in cases. Here, Mr. Avenatti represented well over
23    90% of the clients of Eagan Avenatti, LLP. Accordingly, they were his clients.
24    12
         Even if the Receiver were an attorney, he would not have the power to waive the attorney-
      client privilege for a client. The privilege belongs to the client, not the attorney or law firm.
25
      13
        The government artfully suggests that the Receiver authorized the government to search the
26    law firm’s files absent a warrant. There is no evidence of this. Even though the Receiver may
27    have allowed the government to take possession of various files and servers, the Receiver did
      not and could not authorize the search of those files and servers, which included millions of
28    pages of attorney-client privileged information. This is why search warrants were obtained.
                                                       10
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 15 of 43 Page ID #:5430




1     opposite: “Nothing in this order excuses or alters any ethical duties that EA and/or EA’s
2     attorneys may have to their clients” (p. 14:19-20). Id. Thus, the appointment of the
3     Receiver has no bearing on Mr. Avenatti’s standing.
4           Third, Mr. Avenatti is not disbarred; he is temporarily suspended from the practice
5     of law as a result of the Nike conviction. This temporary suspension does not extinguish
6     his duty of confidentiality to his former clients or his obligation to ensure that his former
7     clients’ files and documents are adequately protected, nor does it extinguish the attorney-
8     client privilege and work product protections afforded his clients. Indeed, even upon the
9     death of an attorney or a client, the protection of the attorney-client privilege is not
10    extinguished. See Swidler & Berlin v. United States, 524 U.S. 399 (1998).
11          Moreover, the law is well-established that lawyers may raise the attorney-client
12    privilege on behalf of current and former clients. See, e.g., Fisher v. United States, 425
13    U.S. 391, 402 n.8 (1976) (“[I]t is universally accepted that the attorney-client privilege
14    may be raised by the attorney[.]”); In re Grand Jury Proceedings, 727 F.2d 1352, 1354-
15    55 (4th Cir. 1984) (emphasizing that a lawyer “is entitled to raise [a claim of] privilege
16    on behalf of his . . . client”). Indeed, lawyers are obligated to protect the attorney-client
17    privilege to the maximum possible extent on behalf of their current and former clients.
18    See, e.g., Republic Gear Co. v. Borg-Warner Corp., 381 F.2d 551, 556 (2d Cir. 1967)
19    (lawyer has duty to invoke claim of privilege on client’s behalf); Model Rules of Prof'l
20    Conduct r. 1.6(a), (c) (Am. Bar Ass’n 1983) (lawyer owes duty of confidentiality to
21    client and must prevent unauthorized disclosure of confidential information).
22          H.     The Equities Do Not Favor the Government
23          The government argues, as it did unsuccessfully in In re Search Warrant Issued
24    June 13, 2019, that a magistrate’s review of the seized materials will unduly delay the
25    government’s investigations and prosecutions. These same arguments were rightly
26    dismissed by the Fourth Circuit and they should be dismissed again here.
27          As argued in the motion, the government’s interest in prosecuting Mr. Avenatti as
28
                                                    11
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 16 of 43 Page ID #:5431




1     quickly as possible does not outweigh the attorney-client privilege and work product
2     doctrine, nor does it permit the government to usurp a non-delegable judicial function.
3     [Docket No. 286, p. 20]. Further, any delay is the fault of the government. It is the
4     government that chose to apply for, obtain, and use an unconstitutional and inherently
5     defective protocol.14 “The government chose to proceed by securing a search warrant for
6     the Law Firm and seeking and obtaining the magistrate judge’s approval of the Filter
7     Protocol. The government should have been fully aware that use of a filter team in these
8     circumstances was ripe for substantial legal challenges, and should have anticipated that
9     those challenges could delay its investigations.” In re Search Warrant Issued June 13,
10    2019, 942 F.3d at 181-82 (citing In re Grand Jury Subpoenas, 454 F.3d at 523-24). See
11    also United States v. Neill, 952 F.Supp. 834, 841 (D.D.C. 1997) (“Where the
12    government chooses to take matters into its own hands rather than using more traditional
13    alternatives of submitting disputed documents under seal for in camera review by a
14    neutral and detached magistrate or by court-appointed special masters, it bears the
15    burden to rebut the presumption that tainted material was provided to the prosecution
16    team.”) (citations omitted). It is also the government that failed to timely serve and
17    provide adequate notice of the search protocol in each of the warrants to Mr. Avenatti
18    and his clients. And it is the government that has not followed a reasonable protocol to
19    ensure information protected by the attorney-client privilege and work product doctrine
20    was not produced and reviewed by the prosecution team. As a result, the government
21    cannot be heard to complain now. “He who seeks equity, must do equity.” See, e.g.,
22    Gardenhire v. IRS (In re Gardenhire), 209 F.3d 1145 (9th Cir. 2000).
23    III.   CONCLUSION
24           For each of these reasons, Mr. Avenatti requests that the Court grant the motion.
25    Dated: October 12, 2020                  Respectfully submitted,
26
                                               /s/ H. Dean Steward

27
      14
       The government’s conduct is even more egregious as it relates to the search warrant for the
28    MacBook, which it sought well after the Fourth Circuit’s decision (and failed to timely serve).
                                                     12
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 17 of 43 Page ID #:5432




1
                                         H. DEAN STEWARD

2                                        Attorney for Defendant
3                                        MICHAEL JOHN AVENATTI

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                              13
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 18 of 43 Page ID #:5433




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26                                       EXHIBIT 1
27

28
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 19 of 43 Page ID #:5434

   Control ID      Action                User Name                  Timestamp
   GB_T_00056375   Update ‐ Mass Edit    Gomez, Yeni                1/13/2020 4:11:49 PM EST
   GB_T_00056376   Update ‐ Mass Edit    Gomez, Yeni                1/13/2020 4:11:49 PM EST
   GB_T_00056377   Update ‐ Mass Edit    Gomez, Yeni                1/13/2020 4:11:49 PM EST
   GB_T_00857583   Update ‐ Mass Edit    Gomez, Yeni                1/13/2020 4:11:54 PM EST
   GB_T_00862146   Update ‐ Mass Edit    Gomez, Yeni                1/13/2020 4:11:54 PM EST
   GB_T_00108337   Run                   Andre, Julian              4/22/2020 8:08:15 PM EDT
   GB_T_00108337   Conversion Complete   Andre, Julian              4/22/2020 8:08:16 PM EDT
   GB_T_00108337   View                  Andre, Julian              4/22/2020 8:08:31 PM EDT
   GB_T_00108334   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:52 PM EDT
   GB_T_00108335   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:52 PM EDT
   GB_T_00108336   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:52 PM EDT
   GB_T_00108337   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:52 PM EDT
   GB_T_00108338   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:52 PM EDT
   GB_T_00108339   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:52 PM EDT
   GB_T_00108340   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:52 PM EDT
   GB_T_00240524   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00240525   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00240658   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00240665   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00240674   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00240675   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00240677   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00240678   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00240679   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00240680   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00242907   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00242908   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00242910   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00242911   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00242912   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00242918   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00242919   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00242921   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00242922   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00242926   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00243061   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00243062   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00243063   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00243071   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00243072   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00243075   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00243099   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00243100   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00243107   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:56 PM EDT
   GB_T_00243183   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00243252   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00243575   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00243576   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00243657   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00243658   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00243659   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00243702   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00243703   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00243704   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00246061   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00246072   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00246084   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT
   GB_T_00246085   Update ‐ Mass Edit    Gomez, Yeni                4/23/2020 6:06:57 PM EDT



                                                     Page 1 of 13
SUBJECT TO PROTECTIVE ORDER                                                      PROS_TEAM_000101
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 20 of 43 Page ID #:5435

   Control ID      Action               User Name                Timestamp
   GB_T_00246095   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00246096   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00246097   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00246205   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00246206   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00246207   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00246208   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00246209   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00246210   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00247771   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00247772   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00247784   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00247785   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00250086   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00252161   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00252162   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00252184   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00252185   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254756   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254785   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254789   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254790   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254803   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254804   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254805   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254806   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254807   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254809   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254810   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254856   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254860   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254861   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254862   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254863   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254864   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254865   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254869   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254870   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254874   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254875   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00254876   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00255067   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00255093   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00261193   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00261194   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00261276   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00261277   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00261723   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263483   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263484   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263485   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263486   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263721   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263723   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263724   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263725   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263796   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263810   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT



                                                  Page 2 of 13
SUBJECT TO PROTECTIVE ORDER                                                   PROS_TEAM_000102
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 21 of 43 Page ID #:5436

   Control ID      Action               User Name                Timestamp
   GB_T_00263811   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263812   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263813   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263814   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263815   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263816   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263817   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263818   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263872   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263873   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263874   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263884   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00263885   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00267312   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00267313   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00267344   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00267345   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00267426   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00267427   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00269065   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00269066   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00269067   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:57 PM EDT
   GB_T_00273664   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00273887   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00273969   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277099   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277100   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277196   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277235   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277253   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277256   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277257   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277258   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277259   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277260   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277261   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277262   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277263   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277267   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277361   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277362   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277374   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00277375   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00278455   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00278460   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00278562   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00278569   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00278583   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00280741   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00280742   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00280743   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00280751   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00280752   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00280753   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00280754   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00280839   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00283608   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00283609   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT



                                                  Page 3 of 13
SUBJECT TO PROTECTIVE ORDER                                                   PROS_TEAM_000103
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 22 of 43 Page ID #:5437

   Control ID      Action               User Name                Timestamp
   GB_T_00283621   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00283622   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00284812   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00284813   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00285227   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00286345   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00286417   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00288347   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00292052   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00292053   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00293050   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00293051   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00293052   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00293625   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00293626   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00293831   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00294194   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00295045   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00295944   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00295974   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00295975   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00295976   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00297239   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00297240   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00297241   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00299788   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:58 PM EDT
   GB_T_00306121   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00307439   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00307440   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00308319   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00336422   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00336423   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00336424   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00336425   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00336426   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00337117   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00337305   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:06:59 PM EDT
   GB_T_00408859   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410835   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410836   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410837   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410844   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410851   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410852   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410853   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410854   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410855   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410858   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410859   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410860   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410861   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410876   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410877   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410883   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410884   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410885   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410891   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410892   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT



                                                  Page 4 of 13
SUBJECT TO PROTECTIVE ORDER                                                   PROS_TEAM_000104
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 23 of 43 Page ID #:5438

   Control ID      Action               User Name                Timestamp
   GB_T_00410893   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410894   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410964   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410965   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410992   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410993   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410994   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410995   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410996   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410997   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410998   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00410999   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00411013   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00411014   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00411621   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00411622   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00411647   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00411648   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00411742   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00411849   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00411850   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00411851   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00412015   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00412016   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00412722   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00412723   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00413639   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00414015   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00414016   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00414017   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00414060   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00414061   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00414062   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00414063   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00414064   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00414137   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00415169   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00415170   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00416356   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00416493   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00416494   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00417569   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00417570   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00417571   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00417572   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00417573   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00417574   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00417584   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00417585   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00418901   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00419068   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00419490   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00419491   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00419492   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00420586   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00420587   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00420588   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT
   GB_T_00421526   Update ‐ Mass Edit   Gomez, Yeni              4/23/2020 6:07:01 PM EDT



                                                  Page 5 of 13
SUBJECT TO PROTECTIVE ORDER                                                   PROS_TEAM_000105
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 24 of 43 Page ID #:5439

   Control ID      Action                User Name                 Timestamp
   GB_T_00422707   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:07:01 PM EDT
   GB_T_00422731   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:07:01 PM EDT
   GB_T_00422732   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:07:01 PM EDT
   GB_T_00422733   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:07:01 PM EDT
   GB_T_00422734   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:07:01 PM EDT
   GB_T_00424901   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:07:01 PM EDT
   GB_T_00424902   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:07:01 PM EDT
   GB_T_01337021   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:07:07 PM EDT
   GB_T_01337022   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:07:07 PM EDT
   GB_T_00306122   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:07:08 PM EDT
   GB_T_00308011   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:08:22 PM EDT
   GB_T_00308012   Update ‐ Mass Edit    Gomez, Yeni               4/23/2020 6:08:22 PM EDT
   GB_T_00108334   Run                   Sagel, Brett              4/23/2020 7:48:01 PM EDT
   GB_T_00108335   Run                   Sagel, Brett              4/23/2020 7:48:01 PM EDT
   GB_T_00108334   Conversion Complete   Sagel, Brett              4/23/2020 7:48:02 PM EDT
   GB_T_00108336   Run                   Sagel, Brett              4/23/2020 7:48:23 PM EDT
   GB_T_00108336   Conversion Complete   Sagel, Brett              4/23/2020 7:48:24 PM EDT
   GB_T_00108335   Conversion Complete   Sagel, Brett              4/23/2020 7:48:38 PM EDT
   GB_T_00108334   View                  Sagel, Brett              4/23/2020 7:49:21 PM EDT
   GB_T_00108335   View                  Sagel, Brett              4/23/2020 7:52:51 PM EDT
   GB_T_00108338   Run                   Sagel, Brett              4/23/2020 7:52:53 PM EDT
   GB_T_00108338   Conversion Complete   Sagel, Brett              4/23/2020 7:52:54 PM EDT
   GB_T_00108336   View                  Sagel, Brett              4/23/2020 7:53:01 PM EDT
   GB_T_00108339   Run                   Sagel, Brett              4/23/2020 7:53:03 PM EDT
   GB_T_00108339   Conversion Complete   Sagel, Brett              4/23/2020 7:53:05 PM EDT
   GB_T_00108337   View                  Sagel, Brett              4/23/2020 7:53:10 PM EDT
   GB_T_00108340   Run                   Sagel, Brett              4/23/2020 7:53:13 PM EDT
   GB_T_00108340   Conversion Complete   Sagel, Brett              4/23/2020 7:53:13 PM EDT
   GB_T_00108338   View                  Sagel, Brett              4/23/2020 7:53:33 PM EDT
   GB_T_00108339   View                  Sagel, Brett              4/23/2020 7:53:51 PM EDT
   GB_T_00108340   View                  Sagel, Brett              4/23/2020 7:54:12 PM EDT
   GB_T_00306121   Run                   Sagel, Brett              4/28/2020 8:14:55 PM EDT
   GB_T_00306121   Conversion Complete   Sagel, Brett              4/28/2020 8:14:57 PM EDT
   GB_T_00306121   Run                   Sagel, Brett              4/28/2020 8:15:00 PM EDT
   GB_T_00306121   View                  Sagel, Brett              4/28/2020 8:17:38 PM EDT
   GB_T_00306122   Run                   Sagel, Brett              4/29/2020 6:11:26 PM EDT
   GB_T_00306122   View                  Sagel, Brett              4/29/2020 6:12:37 PM EDT
   GB_T_00306122   Conversion Complete   Sagel, Brett              4/29/2020 6:12:58 PM EDT
   GB_T_00240658   View                  Sagel, Brett              5/13/2020 10:29:50 PM EDT
   GB_T_00240658   Run                   Sagel, Brett              5/13/2020 10:29:51 PM EDT
   GB_T_00240658   Run                   Sagel, Brett              5/13/2020 10:29:51 PM EDT
   GB_T_00240658   Conversion Complete   Sagel, Brett              5/13/2020 10:29:51 PM EDT
   GB_T_00240665   Run                   Sagel, Brett              5/13/2020 10:29:51 PM EDT
   GB_T_00240674   Run                   Sagel, Brett              5/13/2020 10:29:51 PM EDT
   GB_T_00240674   Run                   Sagel, Brett              5/13/2020 10:29:51 PM EDT
   GB_T_00240675   Run                   Sagel, Brett              5/13/2020 10:29:51 PM EDT
   GB_T_00240675   Run                   Sagel, Brett              5/13/2020 10:29:51 PM EDT
   GB_T_00240674   Conversion Complete   Sagel, Brett              5/13/2020 10:29:52 PM EDT
   GB_T_00240675   Conversion Complete   Sagel, Brett              5/13/2020 10:29:52 PM EDT
   GB_T_00240658   Conversion Complete   Sagel, Brett              5/13/2020 10:29:53 PM EDT
   GB_T_00240665   Conversion Complete   Sagel, Brett              5/13/2020 10:29:53 PM EDT
   GB_T_00240675   Conversion Complete   Sagel, Brett              5/13/2020 10:29:53 PM EDT
   GB_T_00240674   Conversion Complete   Sagel, Brett              5/13/2020 10:29:54 PM EDT
   GB_T_00240665   Run                   Sagel, Brett              5/13/2020 10:29:59 PM EDT
   GB_T_00240665   Conversion Complete   Sagel, Brett              5/13/2020 10:29:59 PM EDT
   GB_T_00240665   View                  Sagel, Brett              5/13/2020 10:33:57 PM EDT
   GB_T_00240677   Run                   Sagel, Brett              5/13/2020 10:33:59 PM EDT
   GB_T_00240677   Run                   Sagel, Brett              5/13/2020 10:33:59 PM EDT



                                                    Page 6 of 13
SUBJECT TO PROTECTIVE ORDER                                                     PROS_TEAM_000106
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 25 of 43 Page ID #:5440

   Control ID      Action                User Name                     Timestamp
   GB_T_00240677   Conversion Complete   Sagel, Brett                  5/13/2020 10:34:00 PM EDT
   GB_T_00240677   Conversion Complete   Sagel, Brett                  5/13/2020 10:34:04 PM EDT
   GB_T_00240674   View                  Sagel, Brett                  5/13/2020 10:34:35 PM EDT
   GB_T_00240678   Run                   Sagel, Brett                  5/13/2020 10:34:36 PM EDT
   GB_T_00240678   Run                   Sagel, Brett                  5/13/2020 10:34:36 PM EDT
   GB_T_00240678   Conversion Complete   Sagel, Brett                  5/13/2020 10:34:38 PM EDT
   GB_T_00240678   Conversion Complete   Sagel, Brett                  5/13/2020 10:34:40 PM EDT
   GB_T_00240675   View                  Sagel, Brett                  5/13/2020 10:35:56 PM EDT
   GB_T_00240679   Run                   Sagel, Brett                  5/13/2020 10:35:58 PM EDT
   GB_T_00240679   Run                   Sagel, Brett                  5/13/2020 10:35:58 PM EDT
   GB_T_00240679   Conversion Complete   Sagel, Brett                  5/13/2020 10:35:59 PM EDT
   GB_T_00240679   Conversion Complete   Sagel, Brett                  5/13/2020 10:36:01 PM EDT
   GB_T_00240677   View                  Sagel, Brett                  5/13/2020 10:36:37 PM EDT
   GB_T_00240680   Run                   Sagel, Brett                  5/13/2020 10:36:38 PM EDT
   GB_T_00240680   Run                   Sagel, Brett                  5/13/2020 10:36:38 PM EDT
   GB_T_00240680   Conversion Complete   Sagel, Brett                  5/13/2020 10:36:38 PM EDT
   GB_T_00240680   Conversion Complete   Sagel, Brett                  5/13/2020 10:36:41 PM EDT
   GB_T_00240678   View                  Sagel, Brett                  5/13/2020 10:37:02 PM EDT
   GB_T_00240679   View                  Sagel, Brett                  5/13/2020 10:37:05 PM EDT
   GB_T_00240680   View                  Sagel, Brett                  5/13/2020 10:37:09 PM EDT
   GB_T_00240680   View                  Sagel, Brett                  5/13/2020 11:19:49 PM EDT
   GB_T_00242912   Run                   Sagel, Brett                  5/13/2020 11:21:29 PM EDT
   GB_T_00242912   Run                   Sagel, Brett                  5/13/2020 11:21:29 PM EDT
   GB_T_00242912   Conversion Complete   Sagel, Brett                  5/13/2020 11:21:30 PM EDT
   GB_T_00242912   Conversion Complete   Sagel, Brett                  5/13/2020 11:21:32 PM EDT
   GB_T_00242912   View                  Sagel, Brett                  5/13/2020 11:22:17 PM EDT
   GB_T_00242918   Run                   Sagel, Brett                  5/13/2020 11:22:18 PM EDT
   GB_T_00242921   Run                   Sagel, Brett                  5/13/2020 11:22:18 PM EDT
   GB_T_00242921   Run                   Sagel, Brett                  5/13/2020 11:22:18 PM EDT
   GB_T_00242922   Run                   Sagel, Brett                  5/13/2020 11:22:18 PM EDT
   GB_T_00242922   Run                   Sagel, Brett                  5/13/2020 11:22:18 PM EDT
   GB_T_00242921   Conversion Complete   Sagel, Brett                  5/13/2020 11:22:19 PM EDT
   GB_T_00242922   Conversion Complete   Sagel, Brett                  5/13/2020 11:22:19 PM EDT
   GB_T_00242918   Conversion Complete   Sagel, Brett                  5/13/2020 11:22:21 PM EDT
   GB_T_00242921   Conversion Complete   Sagel, Brett                  5/13/2020 11:22:22 PM EDT
   GB_T_00242922   Conversion Complete   Sagel, Brett                  5/13/2020 11:22:22 PM EDT
   GB_T_00242918   Run                   Sagel, Brett                  5/13/2020 11:22:24 PM EDT
   GB_T_00242918   Conversion Complete   Sagel, Brett                  5/13/2020 11:22:24 PM EDT
   GB_T_00242918   View                  Sagel, Brett                  5/13/2020 11:22:55 PM EDT
   GB_T_00243061   Run                   Sagel, Brett                  5/13/2020 11:22:56 PM EDT
   GB_T_00243061   Run                   Sagel, Brett                  5/13/2020 11:22:57 PM EDT
   GB_T_00243061   Conversion Complete   Sagel, Brett                  5/13/2020 11:22:57 PM EDT
   GB_T_00243061   Conversion Complete   Sagel, Brett                  5/13/2020 11:22:58 PM EDT
   GB_T_00242921   View                  Sagel, Brett                  5/13/2020 11:23:17 PM EDT
   GB_T_00243062   Run                   Sagel, Brett                  5/13/2020 11:23:18 PM EDT
   GB_T_00243062   Run                   Sagel, Brett                  5/13/2020 11:23:18 PM EDT
   GB_T_00243062   Conversion Complete   Sagel, Brett                  5/13/2020 11:23:21 PM EDT
   GB_T_00243062   Conversion Complete   Sagel, Brett                  5/13/2020 11:23:22 PM EDT
   GB_T_00242922   View                  Sagel, Brett                  5/13/2020 11:23:37 PM EDT
   GB_T_00243063   Run                   Sagel, Brett                  5/13/2020 11:23:38 PM EDT
   GB_T_00243063   Run                   Sagel, Brett                  5/13/2020 11:23:38 PM EDT
   GB_T_00243061   View                  Sagel, Brett                  5/13/2020 11:23:39 PM EDT
   GB_T_00243063   Conversion Complete   Sagel, Brett                  5/13/2020 11:23:41 PM EDT
   GB_T_00243071   Run                   Sagel, Brett                  5/13/2020 11:23:41 PM EDT
   GB_T_00243071   Run                   Sagel, Brett                  5/13/2020 11:23:41 PM EDT
   GB_T_00243071   Conversion Complete   Sagel, Brett                  5/13/2020 11:23:41 PM EDT
   GB_T_00243063   Conversion Complete   Sagel, Brett                  5/13/2020 11:23:43 PM EDT
   GB_T_00243071   Conversion Complete   Sagel, Brett                  5/13/2020 11:23:43 PM EDT



                                                        Page 7 of 13
SUBJECT TO PROTECTIVE ORDER                                                         PROS_TEAM_000107
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 26 of 43 Page ID #:5441

   Control ID      Action                User Name                     Timestamp
   GB_T_00243062   View                  Sagel, Brett                  5/13/2020 11:24:14 PM EDT
   GB_T_00243072   Run                   Sagel, Brett                  5/13/2020 11:24:15 PM EDT
   GB_T_00243072   Run                   Sagel, Brett                  5/13/2020 11:24:15 PM EDT
   GB_T_00243072   Conversion Complete   Sagel, Brett                  5/13/2020 11:24:15 PM EDT
   GB_T_00243063   View                  Sagel, Brett                  5/13/2020 11:24:16 PM EDT
   GB_T_00243072   Conversion Complete   Sagel, Brett                  5/13/2020 11:24:16 PM EDT
   GB_T_00243075   Run                   Sagel, Brett                  5/13/2020 11:24:19 PM EDT
   GB_T_00243075   Run                   Sagel, Brett                  5/13/2020 11:24:19 PM EDT
   GB_T_00243075   Conversion Complete   Sagel, Brett                  5/13/2020 11:24:19 PM EDT
   GB_T_00243075   Conversion Complete   Sagel, Brett                  5/13/2020 11:24:20 PM EDT
   GB_T_00243071   View                  Sagel, Brett                  5/13/2020 11:24:22 PM EDT
   GB_T_00243099   Run                   Sagel, Brett                  5/13/2020 11:24:23 PM EDT
   GB_T_00243099   Run                   Sagel, Brett                  5/13/2020 11:24:23 PM EDT
   GB_T_00243099   Conversion Complete   Sagel, Brett                  5/13/2020 11:24:23 PM EDT
   GB_T_00243099   Conversion Complete   Sagel, Brett                  5/13/2020 11:24:25 PM EDT
   GB_T_00243072   View                  Sagel, Brett                  5/13/2020 11:24:58 PM EDT
   GB_T_00243100   Run                   Sagel, Brett                  5/13/2020 11:24:59 PM EDT
   GB_T_00243100   Run                   Sagel, Brett                  5/13/2020 11:24:59 PM EDT
   GB_T_00243100   Conversion Complete   Sagel, Brett                  5/13/2020 11:25:00 PM EDT
   GB_T_00243075   View                  Sagel, Brett                  5/13/2020 11:25:01 PM EDT
   GB_T_00243100   Conversion Complete   Sagel, Brett                  5/13/2020 11:25:01 PM EDT
   GB_T_00243657   Run                   Sagel, Brett                  5/13/2020 11:25:03 PM EDT
   GB_T_00243657   Run                   Sagel, Brett                  5/13/2020 11:25:03 PM EDT
   GB_T_00243657   Conversion Complete   Sagel, Brett                  5/13/2020 11:25:03 PM EDT
   GB_T_00243657   Conversion Complete   Sagel, Brett                  5/13/2020 11:25:05 PM EDT
   GB_T_00243099   View                  Sagel, Brett                  5/13/2020 11:25:28 PM EDT
   GB_T_00243658   Run                   Sagel, Brett                  5/13/2020 11:25:29 PM EDT
   GB_T_00243658   Run                   Sagel, Brett                  5/13/2020 11:25:29 PM EDT
   GB_T_00243658   Conversion Complete   Sagel, Brett                  5/13/2020 11:25:29 PM EDT
   GB_T_00243658   Conversion Complete   Sagel, Brett                  5/13/2020 11:25:30 PM EDT
   GB_T_00243100   View                  Sagel, Brett                  5/13/2020 11:26:22 PM EDT
   GB_T_00243659   Run                   Sagel, Brett                  5/13/2020 11:26:23 PM EDT
   GB_T_00243659   Run                   Sagel, Brett                  5/13/2020 11:26:23 PM EDT
   GB_T_00243659   Conversion Complete   Sagel, Brett                  5/13/2020 11:26:24 PM EDT
   GB_T_00243659   Conversion Complete   Sagel, Brett                  5/13/2020 11:26:26 PM EDT
   GB_T_00243657   View                  Sagel, Brett                  5/13/2020 11:26:27 PM EDT
   GB_T_00243702   Run                   Sagel, Brett                  5/13/2020 11:26:28 PM EDT
   GB_T_00243702   Conversion Complete   Sagel, Brett                  5/13/2020 11:26:28 PM EDT
   GB_T_00243702   Run                   Sagel, Brett                  5/13/2020 11:26:28 PM EDT
   GB_T_00243702   Conversion Complete   Sagel, Brett                  5/13/2020 11:26:29 PM EDT
   GB_T_00243658   View                  Sagel, Brett                  5/13/2020 11:36:10 PM EDT
   GB_T_00243659   View                  Sagel, Brett                  5/13/2020 11:36:12 PM EDT
   GB_T_00243703   Run                   Sagel, Brett                  5/13/2020 11:36:14 PM EDT
   GB_T_00243703   Run                   Sagel, Brett                  5/13/2020 11:36:14 PM EDT
   GB_T_00243704   Run                   Sagel, Brett                  5/13/2020 11:36:14 PM EDT
   GB_T_00243704   Run                   Sagel, Brett                  5/13/2020 11:36:14 PM EDT
   GB_T_00243703   Conversion Complete   Sagel, Brett                  5/13/2020 11:36:15 PM EDT
   GB_T_00243704   Conversion Complete   Sagel, Brett                  5/13/2020 11:36:15 PM EDT
   GB_T_00243703   Conversion Complete   Sagel, Brett                  5/13/2020 11:36:16 PM EDT
   GB_T_00243704   Conversion Complete   Sagel, Brett                  5/13/2020 11:36:16 PM EDT
   GB_T_00243702   View                  Sagel, Brett                  5/13/2020 11:37:13 PM EDT
   GB_T_00246061   Run                   Sagel, Brett                  5/13/2020 11:37:14 PM EDT
   GB_T_00246061   Run                   Sagel, Brett                  5/13/2020 11:37:15 PM EDT
   GB_T_00246061   Conversion Complete   Sagel, Brett                  5/13/2020 11:37:15 PM EDT
   GB_T_00246061   Conversion Complete   Sagel, Brett                  5/13/2020 11:37:16 PM EDT
   GB_T_00243703   View                  Sagel, Brett                  5/13/2020 11:37:34 PM EDT
   GB_T_00246072   Run                   Sagel, Brett                  5/13/2020 11:37:34 PM EDT
   GB_T_00246072   Run                   Sagel, Brett                  5/13/2020 11:37:34 PM EDT



                                                        Page 8 of 13
SUBJECT TO PROTECTIVE ORDER                                                         PROS_TEAM_000108
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 27 of 43 Page ID #:5442

   Control ID      Action                User Name                     Timestamp
   GB_T_00246072   Conversion Complete   Sagel, Brett                  5/13/2020 11:37:35 PM EDT
   GB_T_00243704   View                  Sagel, Brett                  5/13/2020 11:37:36 PM EDT
   GB_T_00246072   Conversion Complete   Sagel, Brett                  5/13/2020 11:37:37 PM EDT
   GB_T_00246084   Run                   Sagel, Brett                  5/13/2020 11:37:38 PM EDT
   GB_T_00246084   Run                   Sagel, Brett                  5/13/2020 11:37:38 PM EDT
   GB_T_00246061   View                  Sagel, Brett                  5/13/2020 11:37:39 PM EDT
   GB_T_00246084   Conversion Complete   Sagel, Brett                  5/13/2020 11:37:39 PM EDT
   GB_T_00246084   Conversion Complete   Sagel, Brett                  5/13/2020 11:37:41 PM EDT
   GB_T_00246085   Run                   Sagel, Brett                  5/13/2020 11:37:41 PM EDT
   GB_T_00246085   Run                   Sagel, Brett                  5/13/2020 11:37:41 PM EDT
   GB_T_00246085   Conversion Complete   Sagel, Brett                  5/13/2020 11:37:41 PM EDT
   GB_T_00246085   Conversion Complete   Sagel, Brett                  5/13/2020 11:37:42 PM EDT
   GB_T_00246072   View                  Sagel, Brett                  5/13/2020 11:38:16 PM EDT
   GB_T_00246095   Run                   Sagel, Brett                  5/13/2020 11:38:17 PM EDT
   GB_T_00246095   Run                   Sagel, Brett                  5/13/2020 11:38:17 PM EDT
   GB_T_00246095   Conversion Complete   Sagel, Brett                  5/13/2020 11:38:18 PM EDT
   GB_T_00246095   Conversion Complete   Sagel, Brett                  5/13/2020 11:38:19 PM EDT
   GB_T_00246084   View                  Sagel, Brett                  5/13/2020 11:38:20 PM EDT
   GB_T_00246096   Run                   Sagel, Brett                  5/13/2020 11:38:21 PM EDT
   GB_T_00246096   Run                   Sagel, Brett                  5/13/2020 11:38:21 PM EDT
   GB_T_00246096   Conversion Complete   Sagel, Brett                  5/13/2020 11:38:33 PM EDT
   GB_T_00246085   View                  Sagel, Brett                  5/13/2020 11:38:35 PM EDT
   GB_T_00246097   Run                   Sagel, Brett                  5/13/2020 11:38:36 PM EDT
   GB_T_00246097   Run                   Sagel, Brett                  5/13/2020 11:38:36 PM EDT
   GB_T_00246095   View                  Sagel, Brett                  5/13/2020 11:38:37 PM EDT
   GB_T_00246096   Conversion Complete   Sagel, Brett                  5/13/2020 11:38:38 PM EDT
   GB_T_00246097   Conversion Complete   Sagel, Brett                  5/13/2020 11:38:47 PM EDT
   GB_T_00246097   Conversion Complete   Sagel, Brett                  5/13/2020 11:38:47 PM EDT
   GB_T_00246096   View                  Sagel, Brett                  5/13/2020 11:38:49 PM EDT
   GB_T_00247771   Run                   Sagel, Brett                  5/13/2020 11:38:50 PM EDT
   GB_T_00247771   Run                   Sagel, Brett                  5/13/2020 11:38:50 PM EDT
   GB_T_00246097   View                  Sagel, Brett                  5/13/2020 11:38:51 PM EDT
   GB_T_00247771   Conversion Complete   Sagel, Brett                  5/13/2020 11:38:51 PM EDT
   GB_T_00247771   Conversion Complete   Sagel, Brett                  5/13/2020 11:38:51 PM EDT
   GB_T_00247772   Run                   Sagel, Brett                  5/13/2020 11:38:54 PM EDT
   GB_T_00247772   Run                   Sagel, Brett                  5/13/2020 11:38:54 PM EDT
   GB_T_00247784   Run                   Sagel, Brett                  5/13/2020 11:38:59 PM EDT
   GB_T_00247784   Run                   Sagel, Brett                  5/13/2020 11:38:59 PM EDT
   GB_T_00247771   View                  Sagel, Brett                  5/13/2020 11:39:00 PM EDT
   GB_T_00247784   Conversion Complete   Sagel, Brett                  5/13/2020 11:39:00 PM EDT
   GB_T_00247772   Conversion Complete   Sagel, Brett                  5/13/2020 11:39:01 PM EDT
   GB_T_00247784   Conversion Complete   Sagel, Brett                  5/13/2020 11:39:01 PM EDT
   GB_T_00247772   Conversion Complete   Sagel, Brett                  5/13/2020 11:39:02 PM EDT
   GB_T_00247785   Run                   Sagel, Brett                  5/13/2020 11:39:03 PM EDT
   GB_T_00247785   Run                   Sagel, Brett                  5/13/2020 11:39:03 PM EDT
   GB_T_00247785   Conversion Complete   Sagel, Brett                  5/13/2020 11:39:03 PM EDT
   GB_T_00247785   Conversion Complete   Sagel, Brett                  5/13/2020 11:39:03 PM EDT
   GB_T_00247772   View                  Sagel, Brett                  5/13/2020 11:39:07 PM EDT
   GB_T_00247784   View                  Sagel, Brett                  5/13/2020 11:39:10 PM EDT
   GB_T_00247785   View                  Sagel, Brett                  5/13/2020 11:41:47 PM EDT
   GB_T_00255067   Run                   Sagel, Brett                  5/13/2020 11:42:03 PM EDT
   GB_T_00255067   Run                   Sagel, Brett                  5/13/2020 11:42:03 PM EDT
   GB_T_00255067   Conversion Complete   Sagel, Brett                  5/13/2020 11:42:03 PM EDT
   GB_T_00255067   Conversion Complete   Sagel, Brett                  5/13/2020 11:42:04 PM EDT
   GB_T_00255093   Run                   Sagel, Brett                  5/13/2020 11:42:09 PM EDT
   GB_T_00255093   Run                   Sagel, Brett                  5/13/2020 11:42:09 PM EDT
   GB_T_00255093   Conversion Complete   Sagel, Brett                  5/13/2020 11:42:10 PM EDT
   GB_T_00255093   Conversion Complete   Sagel, Brett                  5/13/2020 11:42:11 PM EDT



                                                        Page 9 of 13
SUBJECT TO PROTECTIVE ORDER                                                         PROS_TEAM_000109
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 28 of 43 Page ID #:5443

   Control ID      Action                User Name                      Timestamp
   GB_T_00255067   View                  Sagel, Brett                   5/13/2020 11:43:26 PM EDT
   GB_T_00255093   View                  Sagel, Brett                   5/13/2020 11:43:43 PM EDT
   GB_T_00263723   Run                   Sagel, Brett                   5/13/2020 11:44:04 PM EDT
   GB_T_00263723   Run                   Sagel, Brett                   5/13/2020 11:44:04 PM EDT
   GB_T_00263723   Conversion Complete   Sagel, Brett                   5/13/2020 11:44:04 PM EDT
   GB_T_00263723   Conversion Complete   Sagel, Brett                   5/13/2020 11:44:06 PM EDT
   GB_T_00263724   Run                   Sagel, Brett                   5/13/2020 11:44:09 PM EDT
   GB_T_00263724   Run                   Sagel, Brett                   5/13/2020 11:44:09 PM EDT
   GB_T_00263724   Conversion Complete   Sagel, Brett                   5/13/2020 11:44:09 PM EDT
   GB_T_00263724   Conversion Complete   Sagel, Brett                   5/13/2020 11:44:09 PM EDT
   GB_T_00263725   Run                   Sagel, Brett                   5/13/2020 11:44:13 PM EDT
   GB_T_00263725   Run                   Sagel, Brett                   5/13/2020 11:44:13 PM EDT
   GB_T_00263725   Conversion Complete   Sagel, Brett                   5/13/2020 11:44:13 PM EDT
   GB_T_00263723   View                  Sagel, Brett                   5/13/2020 11:44:14 PM EDT
   GB_T_00263725   Conversion Complete   Sagel, Brett                   5/13/2020 11:44:14 PM EDT
   GB_T_00263796   Run                   Sagel, Brett                   5/13/2020 11:44:16 PM EDT
   GB_T_00263796   Run                   Sagel, Brett                   5/13/2020 11:44:16 PM EDT
   GB_T_00263796   Conversion Complete   Sagel, Brett                   5/13/2020 11:44:17 PM EDT
   GB_T_00263796   Conversion Complete   Sagel, Brett                   5/13/2020 11:44:17 PM EDT
   GB_T_00263724   View                  Sagel, Brett                   5/13/2020 11:44:56 PM EDT
   GB_T_00263810   Run                   Sagel, Brett                   5/13/2020 11:44:57 PM EDT
   GB_T_00263810   Run                   Sagel, Brett                   5/13/2020 11:44:57 PM EDT
   GB_T_00263725   View                  Sagel, Brett                   5/13/2020 11:44:58 PM EDT
   GB_T_00263810   Conversion Complete   Sagel, Brett                   5/13/2020 11:44:58 PM EDT
   GB_T_00263810   Conversion Complete   Sagel, Brett                   5/13/2020 11:45:00 PM EDT
   GB_T_00263811   Run                   Sagel, Brett                   5/13/2020 11:45:00 PM EDT
   GB_T_00263811   Run                   Sagel, Brett                   5/13/2020 11:45:00 PM EDT
   GB_T_00263811   Conversion Complete   Sagel, Brett                   5/13/2020 11:45:04 PM EDT
   GB_T_00263796   View                  Sagel, Brett                   5/13/2020 11:45:06 PM EDT
   GB_T_00263812   Run                   Sagel, Brett                   5/13/2020 11:45:07 PM EDT
   GB_T_00263812   Run                   Sagel, Brett                   5/13/2020 11:45:07 PM EDT
   GB_T_00263812   Conversion Complete   Sagel, Brett                   5/13/2020 11:45:08 PM EDT
   GB_T_00263812   Conversion Complete   Sagel, Brett                   5/13/2020 11:45:09 PM EDT
   GB_T_00263811   Conversion Complete   Sagel, Brett                   5/13/2020 11:45:11 PM EDT
   GB_T_00263810   View                  Sagel, Brett                   5/13/2020 11:45:17 PM EDT
   GB_T_00263813   Run                   Sagel, Brett                   5/13/2020 11:45:18 PM EDT
   GB_T_00263813   Run                   Sagel, Brett                   5/13/2020 11:45:18 PM EDT
   GB_T_00263813   Conversion Complete   Sagel, Brett                   5/13/2020 11:45:18 PM EDT
   GB_T_00263813   Conversion Complete   Sagel, Brett                   5/13/2020 11:45:19 PM EDT
   GB_T_00263811   View                  Sagel, Brett                   5/13/2020 11:46:19 PM EDT
   GB_T_00263814   Run                   Sagel, Brett                   5/13/2020 11:46:20 PM EDT
   GB_T_00263814   Run                   Sagel, Brett                   5/13/2020 11:46:21 PM EDT
   GB_T_00263814   Conversion Complete   Sagel, Brett                   5/13/2020 11:46:22 PM EDT
   GB_T_00263812   View                  Sagel, Brett                   5/13/2020 11:46:23 PM EDT
   GB_T_00263814   Conversion Complete   Sagel, Brett                   5/13/2020 11:46:23 PM EDT
   GB_T_00263815   Run                   Sagel, Brett                   5/13/2020 11:46:26 PM EDT
   GB_T_00263815   Run                   Sagel, Brett                   5/13/2020 11:46:26 PM EDT
   GB_T_00263815   Conversion Complete   Sagel, Brett                   5/13/2020 11:46:27 PM EDT
   GB_T_00263815   Conversion Complete   Sagel, Brett                   5/13/2020 11:46:29 PM EDT
   GB_T_00263813   View                  Sagel, Brett                   5/13/2020 11:46:30 PM EDT
   GB_T_00263816   Run                   Sagel, Brett                   5/13/2020 11:46:31 PM EDT
   GB_T_00263816   Run                   Sagel, Brett                   5/13/2020 11:46:31 PM EDT
   GB_T_00263814   View                  Sagel, Brett                   5/13/2020 11:46:33 PM EDT
   GB_T_00263816   Conversion Complete   Sagel, Brett                   5/13/2020 11:46:35 PM EDT
   GB_T_00263816   Conversion Complete   Sagel, Brett                   5/13/2020 11:46:36 PM EDT
   GB_T_00263817   Run                   Sagel, Brett                   5/13/2020 11:46:36 PM EDT
   GB_T_00263817   Run                   Sagel, Brett                   5/13/2020 11:46:36 PM EDT
   GB_T_00263817   Conversion Complete   Sagel, Brett                   5/13/2020 11:46:38 PM EDT



                                                        Page 10 of 13
SUBJECT TO PROTECTIVE ORDER                                                          PROS_TEAM_000110
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 29 of 43 Page ID #:5444

   Control ID      Action                User Name                  Timestamp
   GB_T_00263817   Conversion Complete   Sagel, Brett               5/13/2020 11:46:38 PM EDT
   GB_T_00263813   View                  Sagel, Brett               5/13/2020 11:48:19 PM EDT
   GB_T_00263812   View                  Sagel, Brett               5/13/2020 11:48:24 PM EDT
   GB_T_00263811   View                  Sagel, Brett               5/13/2020 11:48:29 PM EDT
   GB_T_00263810   View                  Sagel, Brett               5/13/2020 11:48:38 PM EDT
   GB_T_00263811   View                  Sagel, Brett               5/13/2020 11:50:04 PM EDT
   GB_T_00263812   View                  Sagel, Brett               5/13/2020 11:50:05 PM EDT
   GB_T_00263813   View                  Sagel, Brett               5/13/2020 11:50:09 PM EDT
   GB_T_00263814   View                  Sagel, Brett               5/13/2020 11:50:17 PM EDT
   GB_T_00263815   View                  Sagel, Brett               5/13/2020 11:50:19 PM EDT
   GB_T_00263818   Run                   Sagel, Brett               5/13/2020 11:50:23 PM EDT
   GB_T_00263818   Run                   Sagel, Brett               5/13/2020 11:50:23 PM EDT
   GB_T_00263818   Conversion Complete   Sagel, Brett               5/13/2020 11:50:24 PM EDT
   GB_T_00263818   Conversion Complete   Sagel, Brett               5/13/2020 11:50:25 PM EDT
   GB_T_00263816   View                  Sagel, Brett               5/13/2020 11:50:26 PM EDT
   GB_T_00263872   Run                   Sagel, Brett               5/13/2020 11:50:30 PM EDT
   GB_T_00263872   Run                   Sagel, Brett               5/13/2020 11:50:30 PM EDT
   GB_T_00263872   Conversion Complete   Sagel, Brett               5/13/2020 11:50:30 PM EDT
   GB_T_00263872   Conversion Complete   Sagel, Brett               5/13/2020 11:50:31 PM EDT
   GB_T_00263817   View                  Sagel, Brett               5/13/2020 11:50:32 PM EDT
   GB_T_00263873   Run                   Sagel, Brett               5/13/2020 11:50:37 PM EDT
   GB_T_00263873   Run                   Sagel, Brett               5/13/2020 11:50:38 PM EDT
   GB_T_00263873   Conversion Complete   Sagel, Brett               5/13/2020 11:50:38 PM EDT
   GB_T_00263818   View                  Sagel, Brett               5/13/2020 11:50:40 PM EDT
   GB_T_00263873   Conversion Complete   Sagel, Brett               5/13/2020 11:50:40 PM EDT
   GB_T_00263874   Run                   Sagel, Brett               5/13/2020 11:50:45 PM EDT
   GB_T_00263874   Run                   Sagel, Brett               5/13/2020 11:50:45 PM EDT
   GB_T_00263874   Conversion Complete   Sagel, Brett               5/13/2020 11:50:46 PM EDT
   GB_T_00263874   Conversion Complete   Sagel, Brett               5/13/2020 11:50:47 PM EDT
   GB_T_00263872   View                  Sagel, Brett               5/13/2020 11:50:51 PM EDT
   GB_T_00288347   Run                   Andre, Julian              5/13/2020 6:55:24 PM EDT
   GB_T_00288347   Run                   Andre, Julian              5/13/2020 6:55:24 PM EDT
   GB_T_00288347   Run                   Andre, Julian              5/13/2020 6:55:24 PM EDT
   GB_T_00288347   Conversion Complete   Andre, Julian              5/13/2020 6:55:25 PM EDT
   GB_T_00288347   Conversion Complete   Andre, Julian              5/13/2020 6:55:26 PM EDT
   GB_T_00288347   Conversion Complete   Andre, Julian              5/13/2020 6:55:26 PM EDT
   GB_T_00288347   View                  Andre, Julian              5/13/2020 6:57:12 PM EDT
   GB_T_00263884   Run                   Sagel, Brett               5/13/2020 9:43:47 PM EDT
   GB_T_00263884   Run                   Sagel, Brett               5/13/2020 9:43:47 PM EDT
   GB_T_00263885   Run                   Sagel, Brett               5/13/2020 9:43:47 PM EDT
   GB_T_00263885   Run                   Sagel, Brett               5/13/2020 9:43:47 PM EDT
   GB_T_00263884   Conversion Complete   Sagel, Brett               5/13/2020 9:43:48 PM EDT
   GB_T_00263884   Conversion Complete   Sagel, Brett               5/13/2020 9:43:50 PM EDT
   GB_T_00263885   Conversion Complete   Sagel, Brett               5/13/2020 9:43:53 PM EDT
   GB_T_00263885   Conversion Complete   Sagel, Brett               5/13/2020 9:44:11 PM EDT
   GB_T_00263884   View                  Sagel, Brett               5/13/2020 9:46:18 PM EDT
   GB_T_00263884   View                  Sagel, Brett               5/13/2020 9:47:20 PM EDT
   GB_T_00263885   View                  Sagel, Brett               5/13/2020 9:47:29 PM EDT
   GB_T_00422731   Run                   Sagel, Brett               5/13/2020 9:51:59 PM EDT
   GB_T_00422731   Run                   Sagel, Brett               5/13/2020 9:51:59 PM EDT
   GB_T_00422731   Conversion Complete   Sagel, Brett               5/13/2020 9:52:00 PM EDT
   GB_T_00422731   Conversion Complete   Sagel, Brett               5/13/2020 9:52:00 PM EDT
   GB_T_00422732   Run                   Sagel, Brett               5/13/2020 9:52:06 PM EDT
   GB_T_00422732   Run                   Sagel, Brett               5/13/2020 9:52:06 PM EDT
   GB_T_00422732   Conversion Complete   Sagel, Brett               5/13/2020 9:52:14 PM EDT
   GB_T_00422732   Conversion Complete   Sagel, Brett               5/13/2020 9:52:14 PM EDT
   GB_T_00424901   Run                   Sagel, Brett               5/13/2020 9:52:26 PM EDT
   GB_T_00424901   Run                   Sagel, Brett               5/13/2020 9:52:26 PM EDT



                                                    Page 11 of 13
SUBJECT TO PROTECTIVE ORDER                                                      PROS_TEAM_000111
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 30 of 43 Page ID #:5445

   Control ID      Action                User Name                  Timestamp
   GB_T_00422731   View                  Sagel, Brett               5/13/2020 9:52:28 PM EDT
   GB_T_00424901   Conversion Complete   Sagel, Brett               5/13/2020 9:52:28 PM EDT
   GB_T_00424901   Conversion Complete   Sagel, Brett               5/13/2020 9:52:29 PM EDT
   GB_T_00424902   Run                   Sagel, Brett               5/13/2020 9:52:30 PM EDT
   GB_T_00424902   Run                   Sagel, Brett               5/13/2020 9:52:30 PM EDT
   GB_T_00424902   Conversion Complete   Sagel, Brett               5/13/2020 9:52:38 PM EDT
   GB_T_00424902   Conversion Complete   Sagel, Brett               5/13/2020 9:52:38 PM EDT
   GB_T_00422732   View                  Sagel, Brett               5/13/2020 9:52:57 PM EDT
   GB_T_00424901   View                  Sagel, Brett               5/13/2020 9:53:00 PM EDT
   GB_T_00424902   View                  Sagel, Brett               5/13/2020 9:53:21 PM EDT
   GB_T_00293050   View                  Andre, Julian              5/14/2020 1:00:06 AM EDT
   GB_T_00293050   View                  Andre, Julian              5/14/2020 1:00:14 AM EDT
   GB_T_00293050   Update                Andre, Julian              5/14/2020 1:00:23 AM EDT
   GB_T_00293052   View                  Andre, Julian              5/14/2020 1:00:24 AM EDT
   GB_T_00293052   Update                Andre, Julian              5/14/2020 1:00:33 AM EDT
   GB_T_00247784   View                  Andre, Julian              5/14/2020 1:14:46 PM EDT
   GB_T_00247784   View                  Andre, Julian              5/14/2020 1:15:52 PM EDT
   GB_T_00240658   View                  Andre, Julian              5/14/2020 12:17:55 AM EDT
   GB_T_00240658   Update                Andre, Julian              5/14/2020 12:19:06 AM EDT
   GB_T_00247784   View                  Andre, Julian              5/14/2020 12:19:18 AM EDT
   GB_T_00247784   Update                Andre, Julian              5/14/2020 12:20:33 AM EDT
   GB_T_00263814   View                  Andre, Julian              5/14/2020 12:20:53 AM EDT
   GB_T_00263810   View                  Andre, Julian              5/14/2020 12:21:40 AM EDT
   GB_T_00263810   Update                Andre, Julian              5/14/2020 12:22:36 AM EDT
   GB_T_00263814   View                  Andre, Julian              5/14/2020 12:23:58 AM EDT
   GB_T_00293051   Run                   Andre, Julian              5/14/2020 12:53:54 AM EDT
   GB_T_00293051   Run                   Andre, Julian              5/14/2020 12:53:54 AM EDT
   GB_T_00293051   Conversion Complete   Andre, Julian              5/14/2020 12:53:58 AM EDT
   GB_T_00293051   Conversion Complete   Andre, Julian              5/14/2020 12:53:58 AM EDT
   GB_T_00293051   View                  Andre, Julian              5/14/2020 12:55:39 AM EDT
   GB_T_00247784   View                  Sagel, Brett               5/14/2020 12:57:41 PM EDT
   GB_T_00247785   View                  Sagel, Brett               5/14/2020 12:58:16 PM EDT
   GB_T_00293050   Run                   Andre, Julian              5/14/2020 12:58:29 AM EDT
   GB_T_00293050   Run                   Andre, Julian              5/14/2020 12:58:29 AM EDT
   GB_T_00293052   Run                   Andre, Julian              5/14/2020 12:58:29 AM EDT
   GB_T_00293052   Run                   Andre, Julian              5/14/2020 12:58:29 AM EDT
   GB_T_00293050   Conversion Complete   Andre, Julian              5/14/2020 12:58:30 AM EDT
   GB_T_00293052   Conversion Complete   Andre, Julian              5/14/2020 12:58:30 AM EDT
   GB_T_00247784   View                  Sagel, Brett               5/14/2020 12:58:30 PM EDT
   GB_T_00293050   Conversion Complete   Andre, Julian              5/14/2020 12:58:31 AM EDT
   GB_T_00293052   Conversion Complete   Andre, Julian              5/14/2020 12:58:31 AM EDT
   GB_T_00293050   View                  Andre, Julian              5/14/2020 12:59:02 AM EDT
   GB_T_00293052   View                  Andre, Julian              5/14/2020 12:59:13 AM EDT
   GB_T_00293050   View                  Andre, Julian              5/14/2020 12:59:15 AM EDT
   GB_T_00293831   Run                   Andre, Julian              5/14/2020 2:05:13 AM EDT
   GB_T_00293831   Run                   Andre, Julian              5/14/2020 2:05:13 AM EDT
   GB_T_00293831   Conversion Complete   Andre, Julian              5/14/2020 2:05:13 AM EDT
   GB_T_00293831   Conversion Complete   Andre, Julian              5/14/2020 2:05:14 AM EDT
   GB_T_00295974   Run                   Andre, Julian              5/14/2020 2:25:13 AM EDT
   GB_T_00295975   Run                   Andre, Julian              5/14/2020 2:25:13 AM EDT
   GB_T_00295975   Run                   Andre, Julian              5/14/2020 2:25:13 AM EDT
   GB_T_00295976   Run                   Andre, Julian              5/14/2020 2:25:13 AM EDT
   GB_T_00295976   Run                   Andre, Julian              5/14/2020 2:25:13 AM EDT
   GB_T_00295975   Conversion Complete   Andre, Julian              5/14/2020 2:25:14 AM EDT
   GB_T_00295974   Conversion Complete   Andre, Julian              5/14/2020 2:25:15 AM EDT
   GB_T_00295975   Conversion Complete   Andre, Julian              5/14/2020 2:25:15 AM EDT
   GB_T_00295976   Conversion Complete   Andre, Julian              5/14/2020 2:25:15 AM EDT
   GB_T_00295976   Conversion Complete   Andre, Julian              5/14/2020 2:25:15 AM EDT



                                                    Page 12 of 13
SUBJECT TO PROTECTIVE ORDER                                                      PROS_TEAM_000112
    Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 31 of 43 Page ID #:5446

   Control ID      Action                User Name                 Timestamp
   GB_T_00295974   Run                   Andre, Julian             5/14/2020 2:25:18 AM EDT
   GB_T_00295974   Conversion Complete   Andre, Julian             5/14/2020 2:25:18 AM EDT
   GB_T_00295974   View                  Andre, Julian             5/14/2020 2:26:21 AM EDT
   GB_T_00295974   Update                Andre, Julian             5/14/2020 2:27:25 AM EDT
   GB_T_00295975   View                  Andre, Julian             5/14/2020 2:27:26 AM EDT
   GB_T_00295975   Update                Andre, Julian             5/14/2020 2:27:31 AM EDT
   GB_T_00295976   View                  Andre, Julian             5/14/2020 2:27:31 AM EDT
   GB_T_00295976   Update                Andre, Julian             5/14/2020 2:27:36 AM EDT
   GB_T_00254870   Run                   Sagel, Brett              5/15/2020 5:59:42 PM EDT
   GB_T_00254870   Run                   Sagel, Brett              5/15/2020 5:59:42 PM EDT
   GB_T_00254870   Conversion Complete   Sagel, Brett              5/15/2020 5:59:45 PM EDT
   GB_T_00254870   Conversion Complete   Sagel, Brett              5/15/2020 5:59:57 PM EDT
   GB_T_00254870   View                  Sagel, Brett              5/15/2020 6:00:39 PM EDT
   GB_T_00108334   Run                   Sagel, Brett              5/4/2020 5:12:10 PM EDT
   GB_T_00108335   Run                   Sagel, Brett              5/4/2020 5:12:10 PM EDT
   GB_T_00108336   Run                   Sagel, Brett              5/4/2020 5:12:10 PM EDT
   GB_T_00108336   Conversion Complete   Sagel, Brett              5/4/2020 5:12:11 PM EDT
   GB_T_00108334   Conversion Complete   Sagel, Brett              5/4/2020 5:12:13 PM EDT
   GB_T_00108335   Conversion Complete   Sagel, Brett              5/4/2020 5:12:22 PM EDT
   GB_T_00306122   View                  Andre, Julian             5/4/2020 7:09:19 PM EDT
   GB_T_00306121   View                  Andre, Julian             5/4/2020 7:17:08 PM EDT
   GB_T_00306122   View                  Karlous, Remoun           6/1/2020 4:59:35 PM EDT
   GB_T_00263814   View                  Andre, Julian             6/10/2020 2:29:44 PM EDT




                                                   Page 13 of 13
SUBJECT TO PROTECTIVE ORDER                                                     PROS_TEAM_000113
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 32 of 43 Page ID #:5447




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26                                       EXHIBIT 2
27

28
  Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 33 of 43 Page ID #:5448
2020-09-25 - AUSA Correspondence
Attachment 2 - Filtered by AUSA - Sorted by Bates


    Control ID      Action                 User Name       Timestamp
 1 GB_T_00108334    Run                    Sagel, Brett    4/23/2020 7:48:01 PM EDT
                    Conversion Complete    Sagel, Brett    4/23/2020 7:48:02 PM EDT
                    View                   Sagel, Brett    4/23/2020 7:49:21 PM EDT
                    Run                    Sagel, Brett    5/4/2020 5:12:10 PM EDT
                    Conversion Complete    Sagel, Brett    5/4/2020 5:12:13 PM EDT
 2 GB_T_00108335    Run                    Sagel, Brett    4/23/2020 7:48:01 PM EDT
                    Conversion Complete    Sagel, Brett    4/23/2020 7:48:38 PM EDT
                    View                   Sagel, Brett    4/23/2020 7:52:51 PM EDT
                    Run                    Sagel, Brett    5/4/2020 5:12:10 PM EDT
                    Conversion Complete    Sagel, Brett    5/4/2020 5:12:22 PM EDT
 3 GB_T_00108336    Run                    Sagel, Brett    4/23/2020 7:48:23 PM EDT
                    Conversion Complete    Sagel, Brett    4/23/2020 7:48:24 PM EDT
                    View                   Sagel, Brett    4/23/2020 7:53:01 PM EDT
                    Run                    Sagel, Brett    5/4/2020 5:12:10 PM EDT
                    Conversion Complete    Sagel, Brett    5/4/2020 5:12:11 PM EDT
 4 GB_T_00108337    Run                    Andre, Julian   4/22/2020 8:08:15 PM EDT
                    Conversion Complete    Andre, Julian   4/22/2020 8:08:16 PM EDT
                    View                   Andre, Julian   4/22/2020 8:08:31 PM EDT
                    View                   Sagel, Brett    4/23/2020 7:53:10 PM EDT
 5 GB_T_00108338    Run                    Sagel, Brett    4/23/2020 7:52:53 PM EDT
                    Conversion Complete    Sagel, Brett    4/23/2020 7:52:54 PM EDT
                    View                   Sagel, Brett    4/23/2020 7:53:33 PM EDT
 6 GB_T_00108339    Run                    Sagel, Brett    4/23/2020 7:53:03 PM EDT
                    Conversion Complete    Sagel, Brett    4/23/2020 7:53:05 PM EDT
                    View                   Sagel, Brett    4/23/2020 7:53:51 PM EDT
 7 GB_T_00108340    Run                    Sagel, Brett    4/23/2020 7:53:13 PM EDT
                    Conversion Complete    Sagel, Brett    4/23/2020 7:53:13 PM EDT
                    View                   Sagel, Brett    4/23/2020 7:54:12 PM EDT
 8 GB_T_00240658    View                   Sagel, Brett    5/13/2020 10:29:50 PM EDT
                    Run                    Sagel, Brett    5/13/2020 10:29:51 PM EDT
                    Run                    Sagel, Brett    5/13/2020 10:29:51 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 10:29:51 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 10:29:53 PM EDT
                    View                   Andre, Julian   5/14/2020 12:17:55 AM EDT
                    Update                 Andre, Julian   5/14/2020 12:19:06 AM EDT
 9 GB_T_00240665    Run                    Sagel, Brett    5/13/2020 10:29:51 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 10:29:53 PM EDT
                    Run                    Sagel, Brett    5/13/2020 10:29:59 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 10:29:59 PM EDT
                    View                   Sagel, Brett    5/13/2020 10:33:57 PM EDT
 10 GB_T_00240674   Run                    Sagel, Brett    5/13/2020 10:29:51 PM EDT
                    Run                    Sagel, Brett    5/13/2020 10:29:51 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 10:29:52 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 10:29:54 PM EDT
                    View                   Sagel, Brett    5/13/2020 10:34:35 PM EDT




                                          Page 1 of 10
  Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 34 of 43 Page ID #:5449
2020-09-25 - AUSA Correspondence
Attachment 2 - Filtered by AUSA - Sorted by Bates


    Control ID      Action                 User Name      Timestamp
 11 GB_T_00240675   Run                    Sagel, Brett   5/13/2020 10:29:51 PM EDT
                    Run                    Sagel, Brett   5/13/2020 10:29:51 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 10:29:52 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 10:29:53 PM EDT
                    View                   Sagel, Brett   5/13/2020 10:35:56 PM EDT
 12 GB_T_00240677   Run                    Sagel, Brett   5/13/2020 10:33:59 PM EDT
                    Run                    Sagel, Brett   5/13/2020 10:33:59 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 10:34:00 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 10:34:04 PM EDT
                    View                   Sagel, Brett   5/13/2020 10:36:37 PM EDT
 13 GB_T_00240678   Run                    Sagel, Brett   5/13/2020 10:34:36 PM EDT
                    Run                    Sagel, Brett   5/13/2020 10:34:36 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 10:34:38 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 10:34:40 PM EDT
                    View                   Sagel, Brett   5/13/2020 10:37:02 PM EDT
 14 GB_T_00240679   Run                    Sagel, Brett   5/13/2020 10:35:58 PM EDT
                    Run                    Sagel, Brett   5/13/2020 10:35:58 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 10:35:59 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 10:36:01 PM EDT
                    View                   Sagel, Brett   5/13/2020 10:37:05 PM EDT
 15 GB_T_00240680   Run                    Sagel, Brett   5/13/2020 10:36:38 PM EDT
                    Run                    Sagel, Brett   5/13/2020 10:36:38 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 10:36:38 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 10:36:41 PM EDT
                    View                   Sagel, Brett   5/13/2020 10:37:09 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:19:49 PM EDT
 16 GB_T_00242912   Run                    Sagel, Brett   5/13/2020 11:21:29 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:21:29 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:21:30 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:21:32 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:22:17 PM EDT
 17 GB_T_00242918   Run                    Sagel, Brett   5/13/2020 11:22:18 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:22:21 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:22:24 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:22:24 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:22:55 PM EDT
 18 GB_T_00242921   Run                    Sagel, Brett   5/13/2020 11:22:18 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:22:18 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:22:19 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:22:22 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:23:17 PM EDT




                                          Page 2 of 10
  Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 35 of 43 Page ID #:5450
2020-09-25 - AUSA Correspondence
Attachment 2 - Filtered by AUSA - Sorted by Bates


    Control ID      Action                 User Name      Timestamp
 19 GB_T_00242922   Run                    Sagel, Brett   5/13/2020 11:22:18 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:22:18 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:22:19 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:22:22 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:23:37 PM EDT
 20 GB_T_00243061   Run                    Sagel, Brett   5/13/2020 11:22:56 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:22:57 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:22:57 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:22:58 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:23:39 PM EDT
 21 GB_T_00243062   Run                    Sagel, Brett   5/13/2020 11:23:18 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:23:18 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:23:21 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:23:22 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:24:14 PM EDT
 22 GB_T_00243063   Run                    Sagel, Brett   5/13/2020 11:23:38 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:23:38 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:23:41 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:23:43 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:24:16 PM EDT
 23 GB_T_00243071   Run                    Sagel, Brett   5/13/2020 11:23:41 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:23:41 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:23:41 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:23:43 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:24:22 PM EDT
 24 GB_T_00243072   Run                    Sagel, Brett   5/13/2020 11:24:15 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:24:15 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:24:15 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:24:16 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:24:58 PM EDT
 25 GB_T_00243075   Run                    Sagel, Brett   5/13/2020 11:24:19 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:24:19 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:24:19 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:24:20 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:25:01 PM EDT
 26 GB_T_00243099   Run                    Sagel, Brett   5/13/2020 11:24:23 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:24:23 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:24:23 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:24:25 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:25:28 PM EDT
 27 GB_T_00243100   Run                    Sagel, Brett   5/13/2020 11:24:59 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:24:59 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:25:00 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:25:01 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:26:22 PM EDT




                                          Page 3 of 10
  Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 36 of 43 Page ID #:5451
2020-09-25 - AUSA Correspondence
Attachment 2 - Filtered by AUSA - Sorted by Bates


    Control ID      Action                 User Name      Timestamp
 28 GB_T_00243657   Run                    Sagel, Brett   5/13/2020 11:25:03 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:25:03 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:25:03 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:25:05 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:26:27 PM EDT
 29 GB_T_00243658   Run                    Sagel, Brett   5/13/2020 11:25:29 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:25:29 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:25:29 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:25:30 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:36:10 PM EDT
 30 GB_T_00243659   Run                    Sagel, Brett   5/13/2020 11:26:23 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:26:23 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:26:24 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:26:26 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:36:12 PM EDT
 31 GB_T_00243702   Run                    Sagel, Brett   5/13/2020 11:26:28 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:26:28 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:26:28 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:26:29 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:37:13 PM EDT
 32 GB_T_00243703   Run                    Sagel, Brett   5/13/2020 11:36:14 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:36:14 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:36:15 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:36:16 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:37:34 PM EDT
 33 GB_T_00243704   Run                    Sagel, Brett   5/13/2020 11:36:14 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:36:14 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:36:15 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:36:16 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:37:36 PM EDT
 34 GB_T_00246061   Run                    Sagel, Brett   5/13/2020 11:37:14 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:37:15 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:37:15 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:37:16 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:37:39 PM EDT
 35 GB_T_00246072   Run                    Sagel, Brett   5/13/2020 11:37:34 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:37:34 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:37:35 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:37:37 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:38:16 PM EDT
 36 GB_T_00246084   Run                    Sagel, Brett   5/13/2020 11:37:38 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:37:38 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:37:39 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:37:41 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:38:20 PM EDT




                                          Page 4 of 10
  Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 37 of 43 Page ID #:5452
2020-09-25 - AUSA Correspondence
Attachment 2 - Filtered by AUSA - Sorted by Bates


    Control ID      Action                 User Name       Timestamp
 37 GB_T_00246085   Run                    Sagel, Brett    5/13/2020 11:37:41 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:37:41 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:37:41 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:37:42 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:38:35 PM EDT
 38 GB_T_00246095   Run                    Sagel, Brett    5/13/2020 11:38:17 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:38:17 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:38:18 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:38:19 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:38:37 PM EDT
 39 GB_T_00246096   Run                    Sagel, Brett    5/13/2020 11:38:21 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:38:21 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:38:33 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:38:38 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:38:49 PM EDT
 40 GB_T_00246097   Run                    Sagel, Brett    5/13/2020 11:38:36 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:38:36 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:38:47 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:38:47 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:38:51 PM EDT
 41 GB_T_00247771   Run                    Sagel, Brett    5/13/2020 11:38:50 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:38:50 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:38:51 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:38:51 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:39:00 PM EDT
 42 GB_T_00247772   Run                    Sagel, Brett    5/13/2020 11:38:54 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:38:54 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:39:01 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:39:02 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:39:07 PM EDT
 43 GB_T_00247784   Run                    Sagel, Brett    5/13/2020 11:38:59 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:38:59 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:39:00 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:39:01 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:39:10 PM EDT
                    View                   Andre, Julian   5/14/2020 1:14:46 PM EDT
                    View                   Andre, Julian   5/14/2020 1:15:52 PM EDT
                    View                   Andre, Julian   5/14/2020 12:19:18 AM EDT
                    Update                 Andre, Julian   5/14/2020 12:20:33 AM EDT
                    View                   Sagel, Brett    5/14/2020 12:57:41 PM EDT
                    View                   Sagel, Brett    5/14/2020 12:58:30 PM EDT




                                          Page 5 of 10
  Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 38 of 43 Page ID #:5453
2020-09-25 - AUSA Correspondence
Attachment 2 - Filtered by AUSA - Sorted by Bates


    Control ID      Action                 User Name      Timestamp
 44 GB_T_00247785   Run                    Sagel, Brett   5/13/2020 11:39:03 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:39:03 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:39:03 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:39:03 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:41:47 PM EDT
                    View                   Sagel, Brett   5/14/2020 12:58:16 PM EDT
 45 GB_T_00254870   Run                    Sagel, Brett   5/15/2020 5:59:42 PM EDT
                    Run                    Sagel, Brett   5/15/2020 5:59:42 PM EDT
                    Conversion Complete    Sagel, Brett   5/15/2020 5:59:45 PM EDT
                    Conversion Complete    Sagel, Brett   5/15/2020 5:59:57 PM EDT
                    View                   Sagel, Brett   5/15/2020 6:00:39 PM EDT
 46 GB_T_00255067   Run                    Sagel, Brett   5/13/2020 11:42:03 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:42:03 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:42:03 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:42:04 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:43:26 PM EDT
 47 GB_T_00255093   Run                    Sagel, Brett   5/13/2020 11:42:09 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:42:09 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:42:10 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:42:11 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:43:43 PM EDT
 48 GB_T_00263723   Run                    Sagel, Brett   5/13/2020 11:44:04 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:44:04 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:44:04 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:44:06 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:44:14 PM EDT
 49 GB_T_00263724   Run                    Sagel, Brett   5/13/2020 11:44:09 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:44:09 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:44:09 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:44:09 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:44:56 PM EDT
 50 GB_T_00263725   Run                    Sagel, Brett   5/13/2020 11:44:13 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:44:13 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:44:13 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:44:14 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:44:58 PM EDT
 51 GB_T_00263796   Run                    Sagel, Brett   5/13/2020 11:44:16 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:44:16 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:44:17 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:44:17 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:45:06 PM EDT




                                          Page 6 of 10
  Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 39 of 43 Page ID #:5454
2020-09-25 - AUSA Correspondence
Attachment 2 - Filtered by AUSA - Sorted by Bates


    Control ID      Action                 User Name       Timestamp
 52 GB_T_00263810   Run                    Sagel, Brett    5/13/2020 11:44:57 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:44:57 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:44:58 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:45:00 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:45:17 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:48:38 PM EDT
                    View                   Andre, Julian   5/14/2020 12:21:40 AM EDT
                    Update                 Andre, Julian   5/14/2020 12:22:36 AM EDT
 53 GB_T_00263811   Run                    Sagel, Brett    5/13/2020 11:45:00 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:45:00 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:45:04 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:45:11 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:46:19 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:48:29 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:50:04 PM EDT
 54 GB_T_00263812   Run                    Sagel, Brett    5/13/2020 11:45:07 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:45:07 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:45:08 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:45:09 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:46:23 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:48:24 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:50:05 PM EDT
 55 GB_T_00263813   Run                    Sagel, Brett    5/13/2020 11:45:18 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:45:18 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:45:18 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:45:19 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:46:30 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:48:19 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:50:09 PM EDT
 56 GB_T_00263814   Run                    Sagel, Brett    5/13/2020 11:46:20 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:46:21 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:46:22 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:46:23 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:46:33 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:50:17 PM EDT
                    View                   Andre, Julian   5/14/2020 12:20:53 AM EDT
                    View                   Andre, Julian   5/14/2020 12:23:58 AM EDT
                    View                   Andre, Julian   6/10/2020 2:29:44 PM EDT
 57 GB_T_00263815   Run                    Sagel, Brett    5/13/2020 11:46:26 PM EDT
                    Run                    Sagel, Brett    5/13/2020 11:46:26 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:46:27 PM EDT
                    Conversion Complete    Sagel, Brett    5/13/2020 11:46:29 PM EDT
                    View                   Sagel, Brett    5/13/2020 11:50:19 PM EDT




                                          Page 7 of 10
  Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 40 of 43 Page ID #:5455
2020-09-25 - AUSA Correspondence
Attachment 2 - Filtered by AUSA - Sorted by Bates


    Control ID      Action                 User Name      Timestamp
 58 GB_T_00263816   Run                    Sagel, Brett   5/13/2020 11:46:31 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:46:31 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:46:35 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:46:36 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:50:26 PM EDT
 59 GB_T_00263817   Run                    Sagel, Brett   5/13/2020 11:46:36 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:46:36 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:46:38 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:46:38 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:50:32 PM EDT
 60 GB_T_00263818   Run                    Sagel, Brett   5/13/2020 11:50:23 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:50:23 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:50:24 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:50:25 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:50:40 PM EDT
 61 GB_T_00263872   Run                    Sagel, Brett   5/13/2020 11:50:30 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:50:30 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:50:30 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:50:31 PM EDT
                    View                   Sagel, Brett   5/13/2020 11:50:51 PM EDT
 62 GB_T_00263873   Run                    Sagel, Brett   5/13/2020 11:50:37 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:50:38 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:50:38 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:50:40 PM EDT
 63 GB_T_00263874   Run                    Sagel, Brett   5/13/2020 11:50:45 PM EDT
                    Run                    Sagel, Brett   5/13/2020 11:50:45 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:50:46 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 11:50:47 PM EDT
 64 GB_T_00263884   Run                    Sagel, Brett   5/13/2020 9:43:47 PM EDT
                    Run                    Sagel, Brett   5/13/2020 9:43:47 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 9:43:48 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 9:43:50 PM EDT
                    View                   Sagel, Brett   5/13/2020 9:46:18 PM EDT
                    View                   Sagel, Brett   5/13/2020 9:47:20 PM EDT
 65 GB_T_00263885   Run                    Sagel, Brett   5/13/2020 9:43:47 PM EDT
                    Run                    Sagel, Brett   5/13/2020 9:43:47 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 9:43:53 PM EDT
                    Conversion Complete    Sagel, Brett   5/13/2020 9:44:11 PM EDT
                    View                   Sagel, Brett   5/13/2020 9:47:29 PM EDT




                                          Page 8 of 10
  Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 41 of 43 Page ID #:5456
2020-09-25 - AUSA Correspondence
Attachment 2 - Filtered by AUSA - Sorted by Bates


    Control ID      Action                 User Name       Timestamp
 66 GB_T_00288347   Run                    Andre, Julian   5/13/2020 6:55:24 PM EDT
                    Run                    Andre, Julian   5/13/2020 6:55:24 PM EDT
                    Run                    Andre, Julian   5/13/2020 6:55:24 PM EDT
                    Conversion Complete    Andre, Julian   5/13/2020 6:55:25 PM EDT
                    Conversion Complete    Andre, Julian   5/13/2020 6:55:26 PM EDT
                    Conversion Complete    Andre, Julian   5/13/2020 6:55:26 PM EDT
                    View                   Andre, Julian   5/13/2020 6:57:12 PM EDT
 67 GB_T_00293050   View                   Andre, Julian   5/14/2020 1:00:06 AM EDT
                    View                   Andre, Julian   5/14/2020 1:00:14 AM EDT
                    Update                 Andre, Julian   5/14/2020 1:00:23 AM EDT
                    Run                    Andre, Julian   5/14/2020 12:58:29 AM EDT
                    Run                    Andre, Julian   5/14/2020 12:58:29 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 12:58:30 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 12:58:31 AM EDT
                    View                   Andre, Julian   5/14/2020 12:59:02 AM EDT
                    View                   Andre, Julian   5/14/2020 12:59:15 AM EDT
 68 GB_T_00293051   Run                    Andre, Julian   5/14/2020 12:53:54 AM EDT
                    Run                    Andre, Julian   5/14/2020 12:53:54 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 12:53:58 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 12:53:58 AM EDT
                    View                   Andre, Julian   5/14/2020 12:55:39 AM EDT
 69 GB_T_00293052   View                   Andre, Julian   5/14/2020 1:00:24 AM EDT
                    Update                 Andre, Julian   5/14/2020 1:00:33 AM EDT
                    Run                    Andre, Julian   5/14/2020 12:58:29 AM EDT
                    Run                    Andre, Julian   5/14/2020 12:58:29 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 12:58:30 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 12:58:31 AM EDT
                    View                   Andre, Julian   5/14/2020 12:59:13 AM EDT
 70 GB_T_00293831   Run                    Andre, Julian   5/14/2020 2:05:13 AM EDT
                    Run                    Andre, Julian   5/14/2020 2:05:13 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 2:05:13 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 2:05:14 AM EDT
 71 GB_T_00295974   Run                    Andre, Julian   5/14/2020 2:25:13 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 2:25:15 AM EDT
                    Run                    Andre, Julian   5/14/2020 2:25:18 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 2:25:18 AM EDT
                    View                   Andre, Julian   5/14/2020 2:26:21 AM EDT
                    Update                 Andre, Julian   5/14/2020 2:27:25 AM EDT
 72 GB_T_00295975   Run                    Andre, Julian   5/14/2020 2:25:13 AM EDT
                    Run                    Andre, Julian   5/14/2020 2:25:13 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 2:25:14 AM EDT
                    Conversion Complete    Andre, Julian   5/14/2020 2:25:15 AM EDT
                    View                   Andre, Julian   5/14/2020 2:27:26 AM EDT
                    Update                 Andre, Julian   5/14/2020 2:27:31 AM EDT




                                          Page 9 of 10
  Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 42 of 43 Page ID #:5457
2020-09-25 - AUSA Correspondence
Attachment 2 - Filtered by AUSA - Sorted by Bates


    Control ID      Action                  User Name       Timestamp
 73 GB_T_00295976   Run                     Andre, Julian   5/14/2020 2:25:13 AM EDT
                    Run                     Andre, Julian   5/14/2020 2:25:13 AM EDT
                    Conversion Complete     Andre, Julian   5/14/2020 2:25:15 AM EDT
                    Conversion Complete     Andre, Julian   5/14/2020 2:25:15 AM EDT
                    View                    Andre, Julian   5/14/2020 2:27:31 AM EDT
                    Update                  Andre, Julian   5/14/2020 2:27:36 AM EDT
 74 GB_T_00306121   Run                     Sagel, Brett    4/28/2020 8:14:55 PM EDT
                    Conversion Complete     Sagel, Brett    4/28/2020 8:14:57 PM EDT
                    Run                     Sagel, Brett    4/28/2020 8:15:00 PM EDT
                    View                    Sagel, Brett    4/28/2020 8:17:38 PM EDT
                    View                    Andre, Julian   5/4/2020 7:17:08 PM EDT
 75 GB_T_00306122   Run                     Sagel, Brett    4/29/2020 6:11:26 PM EDT
                    View                    Sagel, Brett    4/29/2020 6:12:37 PM EDT
                    Conversion Complete     Sagel, Brett    4/29/2020 6:12:58 PM EDT
                    View                    Andre, Julian   5/4/2020 7:09:19 PM EDT
 76 GB_T_00422731   Run                     Sagel, Brett    5/13/2020 9:51:59 PM EDT
                    Run                     Sagel, Brett    5/13/2020 9:51:59 PM EDT
                    Conversion Complete     Sagel, Brett    5/13/2020 9:52:00 PM EDT
                    Conversion Complete     Sagel, Brett    5/13/2020 9:52:00 PM EDT
                    View                    Sagel, Brett    5/13/2020 9:52:28 PM EDT
 77 GB_T_00422732   Run                     Sagel, Brett    5/13/2020 9:52:06 PM EDT
                    Run                     Sagel, Brett    5/13/2020 9:52:06 PM EDT
                    Conversion Complete     Sagel, Brett    5/13/2020 9:52:14 PM EDT
                    Conversion Complete     Sagel, Brett    5/13/2020 9:52:14 PM EDT
                    View                    Sagel, Brett    5/13/2020 9:52:57 PM EDT
 78 GB_T_00424901   Run                     Sagel, Brett    5/13/2020 9:52:26 PM EDT
                    Run                     Sagel, Brett    5/13/2020 9:52:26 PM EDT
                    Conversion Complete     Sagel, Brett    5/13/2020 9:52:28 PM EDT
                    Conversion Complete     Sagel, Brett    5/13/2020 9:52:29 PM EDT
                    View                    Sagel, Brett    5/13/2020 9:53:00 PM EDT
 79 GB_T_00424902   Run                     Sagel, Brett    5/13/2020 9:52:30 PM EDT
                    Run                     Sagel, Brett    5/13/2020 9:52:30 PM EDT
                    Conversion Complete     Sagel, Brett    5/13/2020 9:52:38 PM EDT
                    Conversion Complete     Sagel, Brett    5/13/2020 9:52:38 PM EDT
                    View                    Sagel, Brett    5/13/2020 9:53:21 PM EDT




                                          Page 10 of 10
     Case 8:19-cr-00061-JVS Document 345 Filed 10/12/20 Page 43 of 43 Page ID #:5458




1
                                   CERTIFICATE OF SERVICE

2           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
3
      age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
4

5     am not a party to the above-entitled action. I have caused, on October 12, 2020, service

6     of the defendant’s:
7
        REVISED REPLY IN SUPPORT OF DEFENDANT’S MOTION FOR A PROPER
8          PRIVILEGE REVIEW, EVIDENTIARY HEARING AND DISCOVERY

9     on the following party, using the Court’s ECF system:
10
      AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
11
      I declare under penalty of perjury that the foregoing is true and correct.
12

13    Executed on October 12, 2020
14
                                              /s/ H. Dean Steward
15
                                              H. Dean Steward
16

17

18
19

20

21

22

23

24

25

26
27

28
